EXHIBIT 10.1

US$800,000,000   FACILITIES AGREEMENT   dated 15 JUNE 2005   for   SHIRE
PHARMACEUTICALS GROUP PLC   arranged by   ABN AMRO BANK N.V. BARCLAYS CAPITAL
CITIGROUP GLOBAL MARKETS LIMITED HSBC BANK PLC THE ROYAL BANK OF SCOTLAND PLC  
with   HSBC BANK PLC   acting as Facility Agent   HSBC BANK PLC   acting as Euro
Swingline Agent   HSBC BANK USA, NATIONAL ASSOCIATION   acting as Dollar
Swingline Agent

--------------------------------------------------------------------------------

  MULTICURRENCY REVOLVING FACILITIES AGREEMENT  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



CONTENTS

CLAUSE Page 1. Definitions and Interpretations 1 2. The Facilities 18 3. Purpose
18 4. Conditions of Utilisation 19 5. Utilisation - Revolving Loans 21 6.
Utilisation - Swingline Loans 22 7. Swingline Loans 27 8. Selection of
currencies 30 9. Amount of optional currencies 31 10. Repayment of Revolving
Loans 32 11. Illegality, Voluntary Prepayment and cancellation 32 12. Mandatory
Prepayment 33 13. Restrictions 34 14. Extension of Facility B 35 15. Term-Out of
Facility B 37 16. Interest 39 17. Interest Periods 40 18. Changes to the
calculation of interest 40 19. Fees 42 20. Tax Gross Up and Indemnities 43 21.
Increased costs 48 22. Other indemnities 49 23. Mitigation by the Lenders 50 24.
Costs and expenses 51 25. Guarantee and indemnity 52 26. Representations 55 27.
Information undertakings 58 28. financial covenants 61 29. General undertakings
66 30. Events of Default 71 31. Changes to the Lenders 76




--------------------------------------------------------------------------------



32. Changes to the Obligors 79 33. Role of the Agent and the Arranger 82 34.
Conduct of business by the Finance Parties 87 35. Sharing among the Finance
parties 87 36. Payment mechanics 90 37. Set-off 92 38. Notices 92 39.
Calculations and certificates 94 40. Partial invalidity 94 41. Remedies and
waivers 95 42. Amendments and waivers 95 43. Counterparts 95 44. Governing law
96 45. Enforcement 96 SCHEDULE 1 THE ORIGINAL PARTIES 97 Part I The Original
Obligors 97 Part II The Original Revolving Lenders 98 Part III The Original
Dollar Swingline Lenders 99 Part IV The Original Euro Swingline Lenders 99
SCHEDULE 2 CONDITIONS PRECEDENT 101 Part I Conditions precedent to initial
Utilisation 101 Part II Conditions precedent required to be delivered by an
Additional Obligor 103 SCHEDULE 3 REQUESTS 105 Part I Utilisation Request -
Revolving Loan 105 Part II Utilisation Request - Swingline Loan 106 Part III
Selection Notice 107 SCHEDULE 4 TERM-OUT REQUEST 108 SCHEDULE 5 MANDATORY COST
FORMULAE 109 SCHEDULE 6 FORM OF TRANSFER CERTIFICATE 112 SCHEDULE 7 FORM OF
ACCESSION LETTER 114 SCHEDULE 8 FORM OF RESIGNATION LETTER 115 SCHEDULE 9 FORM
OF COMPLIANCE CERTIFICATE 116 SCHEDULE 10 EXISTING SECURITY 117




--------------------------------------------------------------------------------



SCHEDULE 11 EXISTING LOANS 118 SCHEDULE 12 EXISTING FINANCIAL INDEBTEDNESS 119
SCHEDULE 13 FORM OF CONFIDENTIALITY UNDERTAKING 120 SCHEDULE 14 TIMETABLES 126




--------------------------------------------------------------------------------



THIS AGREEMENT is dated 15 June 2005 and made between:

(1) SHIRE PHARMACEUTICALS GROUP PLC (the “Company”);     (2) THE SUBSIDIARIES of
the Parent Company, together with the Parent Company, listed in Part I of
Schedule 1 (The Original Parties) as original borrowers (the “Original
Borrowers”);     (3) SHIRE PHARMACEUTICALS GROUP PLC (the “Original Guarantor”);
    (4) ABN AMRO BANK N.V., BARCLAYS CAPITAL, CITIGROUP GLOBAL MARKETS LIMITED,
HSBC BANK PLC AND THE ROYAL BANK OF SCOTLAND PLC as mandated lead arrangers
(whether acting individually or together, the “Arrangers”);     (5) THE
FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original Parties) as
revolving lenders (the “Original Revolving Lenders”);     (6) THE FINANCIAL
INSTITUTIONS listed in Part III of Schedule 1 (The Original Parties) as dollar
swingline lenders (the “Original Dollar Swingline Lenders”);     (7) THE
FINANCIAL INSTITUTIONS listed in Part IV of Schedule 1 (The Original Parties) as
euro swingline lenders (the “Original Euro Swingline Lenders”);     (8) HSBC
BANK PLC as facility agent of the other Finance Parties (in this capacity, the
“Facility Agent”);     (9) HSBC BANK PLC as euro swingline agent of the other
Finance Parties (in this capacity, the “Euro Swingline Agent”); and     (10)
HSBC BANK USA, NATIONAL ASSOCIATION as dollar swingline agent of the other
Finance Parties (in this capacity, the “Dollar Swingline Agent”).

IT IS AGREED as follows:

     SECTION 1
INTERPRETATION

1. DEFINITIONS AND INTERPRETATIONS     1.1 Definitions       In this Agreement:
      “Accession Letter” means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).       “Acquisition” means the transaction
pursuant to which a member of the Group becomes the owner of record of all of
the issued share capital of Transkaryotic or a successor of Transkaryotic.      
“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 32 (Changes to the Obligors).

- 1 -



--------------------------------------------------------------------------------



 

“Additional Cost Rate” has the meaning given to it in Schedule 5 (Mandatory Cost
formulae).

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 32 (Changes to the Obligors).

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Agents” means the Dollar Swingline Agent, the Euro Swingline Agent and the
Facility Agent, and “Agent” means, as the context may require, any of them.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period“ means:

        (a) in relation to Facility A, the period from and including the date of
this Agreement to and including the date which is one Month prior to the
Facility A Termination Date; and         (b) in relation to Facility B, the
period from and including the date of this Agreement to and including the
Facility B Termination Date.


  “Available Revolving Commitment” means a Revolving Lender’s Revolving
Commitment minus:         (a) the Base Currency Amount of its participation in
any outstanding Revolving Loans; and         (b) in relation to any proposed
Utilisation, the Base Currency Amount of its participation in any Revolving
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date,        

other than, in either case, that Revolving Lender’s participation in any
Revolving Loans that are due to be repaid or prepaid on or before the proposed
Utilisation Date.

“Available Revolving Facility” means, in relation to a Facility, the aggregate
for the time being of each Revolving Lender’s Available Revolving Commitment.

“Base Currency” means US Dollars.

“Base Currency Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower (or the Parent Company on behalf of
a Borrower) for that Loan (or, if the amount requested is not denominated in the
Base Currency, that amount converted into the Base Currency at the Facility
Agent’s Spot Rate of Exchange on the date which is, subject as otherwise
provided, three Business Days before the Utilisation Date or, if later, on the
date the Facility Agent receives the Utilisation

- 2 -



--------------------------------------------------------------------------------



 

Request) adjusted to reflect any repayment, prepayment, consolidation or
division of the Loan.

“Basel II Implementation Date” means the date on which Basel II (as defined in
sub-clause 21.3.1(f) of Clause 21.3 (Exceptions) is deemed to apply to the
Finance Parties being 1 January 2007.

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 32 (Changes to the Obligors).

“Break Costs” means the amount (if any) by which:

        (a) the interest excluding the Margin which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;


  exceeds:         (b)    the amount which that Lender would be able to obtain
by placing an amount equal to the principal amount or Unpaid Sum received by it
on deposit with a leading bank in the Relevant Interbank Market for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the current Interest Period.

      “Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in London and:         (a) (in relation to
any date for payment or purchase of a currency other than euro) the principal
financial centre of the country of that currency; or         (b) (in relation to
any date for payment or purchase of euro) any TARGET Day.        

“Code” means, at any date, the U.S. Internal Revenue Code of 1986 and the
regulations promulgated thereunder as in effect at such date.

“Commitment” means a Revolving Commitment or a Swingline Commitment.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate).

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form as set out in Schedule 13 (Form of Confidentiality Undertaking) or
in any other form agreed between the Parent Company and the Facility Agent.

“Debt Proceeds” means the cash proceeds receivable by any member of the Group
upon the issue by any member of the Group of any debt capital markets
instruments, including, without limitation, equity linked or convertible bonds
or notes, after deducting expenses incurred by any member of the Group with
respect to that issue.

- 3 -



--------------------------------------------------------------------------------



 

“Default” means an Event of Default or any event or circumstance specified in
Clause 30 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause 30 (Events of Default)) be an Event of Default.

“Disposal” means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).

“Disposal Proceeds” means the cash consideration receivable by any member of the
Group (including any amount receivable in repayment of intercompany debt) for
any disposal under sub-clause 29.4.2(k) of Clause 29.4 (Disposals) made by any
member of the Group except for Excluded Disposal Proceeds and after deducting:

        (a) expenses and provisions for liability incurred by any member of the
Group with respect to that disposal; and         (b) any Tax incurred and
required to be paid by any member of the Group in connection with that disposal
(as reasonably determined by that member of the Group, on the basis of existing
rates and taking account of any available credit, deduction or allowance).


 

“Dollar Swingline Facility” means the dollar swingline facility as described in
paragraph (a) of Clause 7.1 (Swingline).

“Dollar Swingline Lender” means:

        (a) an Original Dollar Swingline Lender listed in Part III of Schedule 1
(The Original Parties) as a dollar swingline lender; or         (b) any other
person that becomes a Dollar Swingline Lender after the date of this Agreement
in accordance with Clause 31 (Changes to the Lenders)        

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Dollar Swingline Loan” means a loan to be made under the Dollar Swingline
Facility or the principal amount outstanding for the time being of that loan.

“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which a U.S. Obligor
or any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

“ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued under
it, all as the same may be in effect at such date.

- 4 -



--------------------------------------------------------------------------------



 

“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with a U.S. Obligor, pursuant to Section 414(b), (c), (m) or (o)
of the Code or Section 4001 of ERISA.

“ERISA Event” means:

        (a) any reportable event, as defined in Section 4043 of ERISA, with
respect to an Employee Plan, as to which PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified of such event;      
  (b) the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;         (c) the institution of proceedings under
Section 4042 of ERISA by the PBGC for the termination of, or the appointment of
a trustee to administer, any Employee Plan;         (d) the failure to make a
required contribution to any Employee Plan that would result in the imposition
of an encumbrance under Section 412 of the Code or Section 302 of ERISA securing
an amount in excess of US$50,000,000 or the filing of any request for a minimum
funding waiver under Section 412 of the Code with respect to any Employee Plan
or Multiemployer Plan;         (e) an engagement in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA;         (f) the complete or partial withdrawal of any U.S. Obligor or any
ERISA Affiliate from a Multiemployer Plan; and         (g) an Obligor or an
ERISA Affiliate incurring any liability under Title IV of ERISA with respect to
any Employee Plan (other than premiums due and not delinquent under Section 4007
of ERISA).


 

“Euro Swingline Facility” means the euro swingline facility as described in
paragraph (b) Clause 7.1 (Swingline).

“Euro Swingline Lender” means:

        (a) an Original Euro Swingline Lender listed in Part IV of Schedule 1
(The Original Parties) as a euro swingline lender; or         (b) any other
person that becomes a Euro Swingline Lender after the date of this Agreement in
accordance with Clause 31 (Changes to the Lenders)         which in each case
has not ceased to be a Party in accordance with the terms of this Agreement.

- 5 -



--------------------------------------------------------------------------------



 

 

“Euro Swingline Loan” means a loan to be made under the Euro Swingline Facility
or the principal amount outstanding for the time being of that loan.

“Event of Default” means any event or circumstance specified as such in Clause
30 (Events of Default).

“Excluded Disposal Proceeds” means:

        (a) any Disposal Proceeds which are within 180 days of the date of the
relevant Disposal applied in or towards the purchase of assets used in the
business of the Group; and         (b) any other Disposal Proceeds to the extent
that, when aggregated with all other Disposal Proceeds receivable by the Group
in the same financial year, they do not exceed US$100,000,000.


 

“Existing Financial Indebtedness” means the existing Financial Indebtedness
listed in Schedule 12 (Existing Financial Indebtedness).

“Existing Loans” means the existing loans listed in Schedule 11 (Existing
Loans).

“Existing Security” means the existing Security listed in Schedule 10 (Existing
Security).

“Facility” means a Revolving Facility or the Swingline Facility.

“Facility A” means the revolving loan facility made available under this
Agreement as described in Clause 2.1 (Grant of Facility A).

“Facility A Commitment” means:

        (a) in relation to an Original Revolving Lender, the amount in the Base
Currency set opposite its name under the heading “Facility A Commitment” in Part
II of Schedule 1 (The Original Parties) and the amount of any other Facility A
Commitment transferred to it under this Agreement; and         (b) in relation
to any other Revolving Lender, the amount in the Base Currency of any Facility A
Commitment transferred to it under this Agreement,        

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Facility A Lender” means a Lender under Facility A.

“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

“Facility A Termination Date” means the date which is the third anniversary of
the date of this Agreement.

“Facility Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market at or about 11:00 a.m. on a particular day.

- 6 -



--------------------------------------------------------------------------------



 

 

“Facility B” means the revolving loan facility made available under this
Agreement as described in Clause 2.2 (Grant of Facility B).

“Facility B Commitment” means:

        (a) in relation to an Original Revolving Lender, the amount in the Base
Currency set opposite its name under the heading “Facility B Commitment” in Part
II of Schedule 1 (The Original Parties) and the amount of any other Facility B
Commitment transferred to it under this Agreement; and         (b) in relation
to any other Revolving Lender, the amount in the Base Currency of any Facility B
Commitment transferred to it under this Agreement,        

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

“Facility B Termination Date” means the date which is 364 days after the date of
this Agreement subject to an extension pursuant to Clause 14 (Extension of
Facility B).

“Facility Office” means:

     

  (a) in relation to a Revolving Lender, the office identified as such opposite
such Lender’s name in Part II of Schedule 1 (The Original Parties) (or in the
case of a transferee, at the end of the Transfer Certificate to which it is a
party as transferee) or such other office as it may from time to time select;  
      (b) in relation to a Dollar Swingline Lender, the office identified as
such opposite such Swingline Lender’s name in Part III of Schedule 1 (The
Original Parties) (or in the case of a transferee, at the end of the Transfer
Certificate to which it is a party as transferee) or such other office in the
United States of America (in the same time zone as New York City) as it may from
time to time select; and         (c) in relation to a Euro Swingline Lender, the
office identified as such opposite such Swingline Lender’s name in Part IV of
Schedule 1 (The Original Parties) (or in the case of a transferee, at the end of
the Transfer Certificate to which it is a party as transferee) or such other
office as it may from time to time select.        

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or an Agent and the Company)
setting out any of the fees referred to in Clause 19 (Fees).

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter, any Utilisation Request, any Selection Notice and any
other document designated as such by the Facility Agent and the Parent Company.

“Finance Party” means any Agent, the Arranger or a Lender.

“Financial Indebtedness” means any indebtedness for or in respect of:

- 7 -



--------------------------------------------------------------------------------



  (a) moneys borrowed;         (b)  any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;         (c)  any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;         (d) the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with U.S. GAAP, be treated as a finance or capital lease;         (e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);         (f) any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;         (g) any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account);         (h) any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution;         (i) any amount raised by the issue of redeemable
shares which are redeemable prior to the Facility A Termination Date;        
(j) any amount of any liability under an advance or deferred purchase agreement
if one of the primary reasons behind the entry into this agreement is to raise
finance;         (k) (without double counting) the amount of any liability in
respect of any guarantee or indemnity for any of the items referred to in
paragraphs (a) to (j) above.        

“Group” means the Company (or, after completion of the Holding Company Scheme,
New Holdco) and its Subsidiaries for the time being, including after closing of
the Acquisition, Transkaryotic and its Subsidiaries.

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 32 (Changes to the
Obligors).

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Holding Company Scheme” means the scheme of arrangement through which New
Holdco is established as the Holding Company of the Company.

“Interest Period” means, in relation to a Loan (not being a Swingline Loan),
each period determined in accordance with Clause 17 (Interest Periods), in
relation to an Unpaid Sum, each period determined in accordance with Clause 16.3
(Default interest), and in relation to a

- 8 -



--------------------------------------------------------------------------------




  Swingline Loan, the period determined in accordance with sub-clause 6.3.1 of
Clause 6.3 (Completion of a Utilisation Request for Swingline Loans).        
“IRS” means the United States Internal Revenue Service or any successor.        
“Lender” means a Swingline Lender and/or a Revolving Lender, as the context
requires.         “LIBOR” means, in relation to any Loan:         (a) the
applicable Screen Rate; or         (b) (if no Screen Rate is available for the
currency or Interest Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Facility Agent at
its request quoted by three Reference Banks to leading banks in the London
interbank market,        

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

“Loan” means a Revolving Loan, a Swingline Loan or a Term-Out Loan.

“Majority Lenders” means:

   

  (a) if there are no Loans then outstanding, a Lender or Lenders whose
Commitments aggregate not less than 66 2/3% of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated not less than 66 2/3% of
the Total Commitments immediately prior to the reduction); or         (b) at any
other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate not less than 66 2/3% of all the Loans then outstanding.  
     

“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 5 (Mandatory Cost formulae).

“Margin” means:


  (a) 0.35 per cent. per annum prior to initial receipt by the Facility Agent of
the Compliance Certificate and financial statements for the first financial half
year pursuant to Clause 27 (Information Undertakings); and         (b) 0.35 per
cent. per annum at all other times provided that if the ratio of Net Debt to
EBITDA in respect of the most recently completed financial year or financial
half year is within the range set out below, then the Margin will be the rate
set out opposite such range in the table below:      

  Ratio of Net Debt to EBITDA Margin (per cent. per annum)             Greater
than 2.5:1 0.65     Greater than 2.0:1 but less than or equal 0.50     to 2.5:1
   

- 9 -



--------------------------------------------------------------------------------



  Greater than 1.5:1 but less than or equal 0.45     to 2.0:1   Greater than
1.0:1 but less than or equal 0.40     to 1.5:1   Less than or equal to 1.0:1
0.35  


 

and any reduction or increase in the Margin shall take effect only in relation
to any Loan made or Interest Period commencing at least 1 Business Day after
receipt by the Facility Agent of the Compliance Certificate and the financial
statements for that financial year or financial half year pursuant to Clause 27
(Information Undertakings). For the purpose of determining the Margin, “Net
Debt” and “EBITDA” shall be determined in accordance with Clause 28.1 (Financial
definitions).

If the Parent Company is in default of its obligation under Clause 27
(Information Undertakings) to provide a Compliance Certificate or relevant
financial statements and the Parent Company has failed to remedy the default
within 5 Business Days following notification by the Facility Agent, the Margin
will be 0.65 per cent. per annum for so long as such default continues.

“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations U and X.

“Material Adverse Effect” means a:

        (a) material adverse change in the business, operations, assets or
financial condition of the Group taken as a whole which is likely to have a
material adverse effect on the ability of the Obligors taken as a whole or the
Parent Company to perform their respective payment obligations under the Finance
Documents; or         (b) material adverse effect on the validity or
enforceability of the Finance Documents or the rights or remedies of any Finance
Party under the Finance Documents.         “Material Company” means, at any
time:


  (a) an Obligor; or         (b) a Subsidiary of the Parent Company which has
EBITDA (as defined in Clause 28.1 (Financial definitions) but calculated as
though it applied to it) representing 10 per cent. or more of the EBITDA of the
Group.        

Compliance with such conditions shall be determined by reference to the most
recent Compliance Certificate supplied by the Parent Company and/or the latest
audited financial statements of that Subsidiary (consolidated in the case of a
Subsidiary which itself has Subsidiaries) and the latest audited consolidated
financial statements of the Group.

A report by the auditors of the Company that a Subsidiary is or is not a
Material Company (determined in accordance with the preceding paragraph) shall,
in the absence of manifest error, be conclusive and binding on all Parties.

- 10 -



--------------------------------------------------------------------------------



  “Month” means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:      
  (a) (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;         (b) if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month; and
        (c) if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.        

The above rules will only apply to the last Month of any period.

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
of ERISA) contributed to for any employees of a U.S. Obligor or any ERISA
Affiliate.

“New Holdco” means the new Holding Company of which the Company becomes a
Subsidiary through the Holding Company Scheme.

“NRP 104 Milestone Payment” means the milestone payment payable under the
agreement between the Company, inter alia, and New River Pharmaceuticals Inc.
dated 31 January 2005 triggered by various events, such as filing, receiving
U.S. marketing approval with certain characteristics, and achieving certain
sales targets.

“NRP 104 Milestone Payment Holding Account” means one or more interest-bearing
accounts holding cash or custody arrangements in respect of investments in Cash
Equivalent Investments or Liquid Investments:


  (a) held by a Borrower with one or more of the Lenders;         (b) identified
in a letter between the Parent Company and the Facility Agent as an NRP 104
Milestone Payment Holding Account;         (c) subject to Security in favour of
the Facility Agent which Security is in form and substance satisfactory to the
Facility Agent; and         (d) from which no withdrawals may be made by any
members of the Group except as contemplated by this Agreement or the relevant
security document pursuant to which the Security referred to under paragraph (c)
is created or constituted,        

(as the same may be redesignated, substituted or replaced from time to time).

“Obligor” means a Borrower or a Guarantor.

- 11 -



--------------------------------------------------------------------------------



 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

“Original Financial Statements” means in relation to the Company, the audited
consolidated financial statements of the Group for the financial year ended 31
December 2004.

“Original Obligor” means an Original Borrower or an Original Guarantor.

“Parent Company” means the Company or, after completion of the Holding Company
Scheme, New Holdco.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.

“Qualifying Lender” has the meaning given to it in Clause 20 (Tax gross-up and
indemnities).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

        (a) (if the currency is sterling) the first day of that period;        
(b) (if the currency is euro) two TARGET Days before the first day of that
period; or         (c) (for any other currency) two Business Days before the
first day of that period,        

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).

“Reference Banks” means, in relation to LIBOR the principal London offices of
HSBC Bank plc, Barclays Bank PLC and The Royal Bank of Scotland plc or such
other banks as may be appointed by the Facility Agent in consultation with the
Parent Company.

“Regulations U and X” means, respectively, Regulations U and X of the Board of
Governors of the Federal Reserve System of the United States (or any successor)
as now and from time to time in effect from the date of this Agreement.

“Relevant Interbank Market” means in relation to euros, the European Interbank
Market and, in relation to any other currency, the London interbank market.

- 12 -



--------------------------------------------------------------------------------



 

“Repeating Representations” means each of the representations set out in Clauses
26.1 (Status) to 26.6 (Governing law and enforcement), Clause 26.9 (No default),
Clause 26.12 (Pari passu ranking), and Clause 26.13 (ERISA and Multiemployer
Plans) to Clause 26.15 (Investment Companies).

“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

“Revolving Commitment” means a Facility A Commitment or Facility B Commitment.

“Revolving Facility” means Facility A or Facility B.

“Revolving Lender” means:

        (a) any Original Revolving Lender; and         (b) any bank or financial
institution which has become a Revolving Lender in accordance with Clause 31
(Changes to the Lenders), which in each case has not ceased to be a Party in
accordance with the terms of this Agreement.        

“Revolving Loan” means a Facility A Loan or a Facility B Loan.

“Rollover Loan” means one or more Revolving Loans (other than Swingline Loans):


  (a) made or to be made on the same day that a maturing Revolving Loan is due
to be repaid;         (b) the aggregate amount of which is equal to or less than
the maturing Revolving Loan;         (c) in the same currency as the maturing
Revolving Loan (unless it arose as a result of the operation of Clause 8.3
(Revocation of currency)); and         (d) made or to be made to the same
Borrower for the purpose of refinancing a maturing Revolving Loan.        

“Screen Rate” means in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify a reasonable
alternative page or service displaying the appropriate rate after consultation
with the Parent Company and the Lenders.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Selection Notice” means a notice substantially in the form set out in Part III
of Schedule 3 (Requests) given in accordance with Clause 17 (Interest Periods)
in relation to a Term-Out Loan.

- 13 -



--------------------------------------------------------------------------------



 

“Specified Time” means a time determined in accordance with Schedule 14
(Timetables).

“Subsidiary” means a subsidiary within the meaning of section 736 of the
Companies Act 1985.

“Swingline Agent” means the Dollar Swingline Agent or the Euro Swingline Agent.

“Swingline Commitment” means:

        (a) in relation to a Swingline Lender on the date of this Agreement, the
amount in the Base Currency set opposite its name under the heading “Swingline
Commitment” in Part III and/or Part IV of Schedule 1 (The Original Parties) and
the amount of any other Swingline Commitment transferred to it under this
Agreement; or         (b) in relation to any other Swingline Lender, the amount
in the Base Currency of any Swingline Commitment transferred to it under this
Agreement,        

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Swingline Facility” means the swingline facility made available under this
Agreement comprising the Dollar Swingline Facility and the Euro Swingline
Facility.

“Swingline Lender” means a Dollar Swingline Lender or a Euro Swingline Lender.

“Swingline Loan” means a Dollar Swingline Loan or a Euro Swingline Loan.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Taxes Act” means the Income and Corporation Taxes Act 1988.

“Termination Date” means the Facility A Termination Date or the Facility B
Termination Date.

“Term-Out Date” means the date on which a Borrower draws or converts the
Term-Out Loan under Clause 15 (Term-Out of Facility B) which date shall be the
Facility B Termination Date.

“Term-Out Loan” means a term loan under Facility B made pursuant to Clause 15
(Term-Out of Facility B).

“Total Commitments” means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments, being US$800,000,000 at the date of this
Agreement.

- 14 -



--------------------------------------------------------------------------------



 

“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being US$500,000,000 at the date of this Agreement.

“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being US$300,000,000 at the date of this Agreement.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Parent Company.

“Transfer Date” means, in relation to a transfer, the later of:

        (a) the proposed Transfer Date specified in the Transfer Certificate;
and         (b) the date on which the Facility Agent executes the Transfer
Certificate.        

“Transkaryotic” means Transkaryotic Therapies Inc.

“Unfunded Pension Liability” means the excess of an Employee Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
plan’s assets, determined in accordance with the assumptions used for funding
the Employee Plan pursuant to Section 412 of the Code for the applicable plan
year.

“U.S.” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

“U.S. Borrower” means a Borrower whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.

“U.S. GAAP” means generally accepted accounting principles in the United States
of America.

“U.S. Guarantor” means a Guarantor whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.

“U.S. Obligor” means a U.S. Borrower or a U.S. Guarantor.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“Utilisation” means a utilisation of a Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

“Utilisation Request” means a notice substantially in the form set out in Part I
(Utilisation Request - Revolving Loan) or Part II (Utilisation Request -
Swingline Loan) of Schedule 3 (Requests).

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 or
any regulations promulgated thereunder and any other tax of a similar nature.

- 15 -



--------------------------------------------------------------------------------



1.2 Construction

  1.2.1 Unless a contrary indication appears any reference in this Agreement to:
     

    (a) the “Agent”, the “Facility Agent”, the “Euro Swingline Agent”, the
“Dollar Swingline Agent”, the “Arranger”, any “Finance Party”, any “Lender”, any
“Obligor” or any “Party” shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;             (b) “assets”
includes present and future properties, revenues and rights of every
description;             (c) a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;             (d) “indebtedness” includes any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;            
(e) a “person” includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) of two or more of the foregoing;        
    (f) a “regulation” includes any regulation, rule, official directive or
guideline (whether or not having the force of law but if not having the force of
law being of a type which any person to which it applies is accustomed to
comply) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other similar authority or
organisation;             (g) a provision of law is a reference to that
provision as amended or re-enacted;             (h) a time of day is a reference
to London time; and             (i) a reference to Barclays Capital means the
investment banking division of Barclays Bank PLC.        

  1.2.2 Section, Clause and Schedule headings are for ease of reference only.  
      1.2.3 Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.         1.2.4 A Default or an Event of Default is “continuing” if it
has not been remedied or waived.      

1.3 Currency Symbols and Definitions   “$” and “dollars”, “US Dollars” and “US$”
denote lawful currency of the United States of America.

- 16 -



--------------------------------------------------------------------------------



 

“EUR” and “euro” means the single currency unit of the Participating Member
States.

“£” and “sterling” denote lawful currency of the United Kingdom.

    1.4 Third party rights

  1.4.1  Unless expressly provided to the contrary in a Finance Document, a
person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit
of any term of this Agreement.         1.4.2 Notwithstanding any term of any
Finance Document, the consent of any person who is not a Party is not required
to rescind or vary this Agreement at any time.

 

- 17 -



--------------------------------------------------------------------------------



SECTION 2
THE FACILITIES

2. THE FACILITIES     2.1 Grant of Facility A   Subject to the terms of this
Agreement, the Revolving Lenders make available to the Borrowers a multicurrency
revolving loan facility in an aggregate amount equal to the Total Facility A
Commitments. Facility A incorporates the Swingline Facility as set out in Clause
6 (Utilisation - Swingline Loans) and Clause 7 (Swingline Loan).     2.2 Grant
of Facility B   Subject to the terms of this Agreement, the Revolving Lenders
make available to the Borrowers a revolving loan facility in an aggregate amount
equal to the Total Facility B Commitments with an option to convert all or part
of Facility B into a term loan facility pursuant to Clause 15 (Term-Out of
Facility B).     2.3 Finance Parties’ rights and obligations

  2.3.1 The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.         2.3.2 The rights of each
Finance Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.         2.3.3 A
Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.      

3. PURPOSE     3.1 Purpose

  3.1.1 Each Borrower shall apply all amounts borrowed by it under Facility A
towards:      

    (a) financing the purchase price payable in respect of the Acquisition
including related fees and transaction costs;             (b) refinancing any
existing indebtedness of Transkaryotic and its Subsidiaries; and             (c)
financing the general corporate purposes of the Group.        

  3.1.2 Each Borrower shall apply all amounts borrowed by it under Facility B
towards financing the NRP 104 Milestone Payments.

- 18 -



--------------------------------------------------------------------------------



3.2 Monitoring   No Finance Party is bound to monitor or verify the application
of any amount borrowed pursuant to this Agreement.     4. CONDITIONS OF
UTILISATION     4.1 Initial conditions precedent   No Borrower (nor Parent
Company) may deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Part 1 of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Facility Agent
acting reasonably. The Facility Agent shall notify the Parent Company and the
Lenders promptly upon being so satisfied.     4.2 Further conditions precedent

  4.2.1 The Revolving Lenders will only be obliged to comply with Clause 5.4
(Revolving Lenders’ participation) if on the date of the Utilisation Request and
on the proposed Utilisation Date:      

    (a) in the case of a Rollover Loan, no Event of Default has occurred and is
continuing or would result from the proposed Revolving Loan and, in the case of
any other Revolving Loan, no Default is continuing or will result from the
proposed Revolving Loan; and             (b) the Repeating Representations to be
made by each Obligor are true in all material respects.        

  4.2.2 In the event that a Borrower (or the Parent Company on behalf of the
Borrower) delivers a Utilisation Request with a Utilisation Date prior to the
date on which the relevant NRP 104 Milestone Payment is due to be paid by the
relevant member of the Group, the Revolving Lenders will only be obliged to
comply with Clause 5.4 (Revolving Lenders’ participation) in respect of the
relevant Facility B Loan if:      

    (a) the Borrower has established the NRP 104 Milestone Holding Account, and
the relevant Utilisation Request directs the Facility Agent to credit and/or pay
the proceeds of the relevant Facility B Loan to the NRP 104 Milestone Holding
Account; and             (b) the Facility Agent has received the following
evidence and documents in form and substance reasonably satisfactory to it:    
   

      (i) Security in respect of the NRP 104 Milestone Holding Account granted
by the relevant Borrower in favour of the Facility Agent;                 (ii)
evidence that appropriate security trust arrangements have been entered into in
respect of the Security referred to under paragraph (b) above; and              
  (iii) a legal opinion in form and substance reasonably satisfactory to the
Facility Agent evidencing the creation and effectiveness of the Security

- 19 -



--------------------------------------------------------------------------------



        and the security trust arrangements referred to under paragraphs (a) and
(b) above.


4.3 Conditions relating to Optional Currencies

  4.3.1 A currency will constitute an Optional Currency in relation to a
Facility A Loan if it is sterling or euro or it is:      

    (a) readily available in the amount required and freely convertible into the
Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Facility A Loan; and             (b) a currency which
has been approved by the Facility Agent (acting on the instructions of all the
Facility A Lenders acting reasonably) on or prior to receipt by the Facility
Agent of the relevant Utilisation Request for that Facility A Loan.        

  4.3.2 If the Facility Agent has received a written request from the Parent
Company for a currency to be approved under sub-clause 4.3.1 above, the Facility
Agent will confirm to the Parent Company by the Specified Time:      

    (a) whether or not the Facility A Lenders have granted their approval; and  
          (b) if approval has been granted, the minimum amount for any
subsequent Utilisation in that currency which will be an amount equivalent to
US$10,000,000 (rounded to the nearest 1,000,000).        

4.4 Maximum number of Loans

  4.4.1 A Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation 16 or more Loans would be outstanding unless otherwise
agreed by the Parent Company and the Facility Agent.         4.4.2 Any Loan made
by a single Lender under Clause 8.3 (Revocation of Currency) shall not be taken
into account in this Clause 4.4.      

4.5 Maximum number of currencies   A Borrower may not deliver a Utilisation
Request if as a result of the proposed Utilisation Loans denominated in 7 or
more currencies would be outstanding unless otherwise agreed by the Parent
Company and the Facility Agent.

- 20 -



--------------------------------------------------------------------------------



SECTION 3
UTILISATION

5. UTILISATION - REVOLVING LOANS     5.1 Delivery of a Utilisation Request   A
Borrower may utilise a Revolving Facility (other than for the purpose of drawing
Swingline Loans which may be drawn in accordance with Clause 6.2 (Delivery of a
Utilisation Request for Swingline Loans) and other than for the purpose of
drawing Term-Out Loans, which may be drawn in accordance with Clause 15.1
(Term-Out Request)) by delivery by it (or the Parent Company on behalf of the
Borrower) to the Facility Agent of a duly completed Utilisation Request not
later than the Specified Time.     5.2 Completion of a Utilisation Request

  5.2.1 Each Utilisation Request delivered to the Facility Agent pursuant to
Clause 5.1 (Delivery of a Utilisation Request) is irrevocable and will not be
regarded as having been duly completed unless:      

    (a) it identifies the Facility to be utilised;             (b) the proposed
Utilisation Date is a Business Day within the Availability Period applicable to
that Facility;             (c) the currency and amount of the Utilisation comply
with Clause 5.3 (Currency and amount); and             (d) the proposed Interest
Period complies with Clause 17 (Interest Periods).        

  5.2.2 Only one Loan may be requested in each Utilisation Request delivered to
the Facility Agent pursuant to Clause 5.1 (Delivery of a Utilisation Request).  
   

5.3 Currency and amount

  5.3.1 The currency specified in a Utilisation Request delivered to the
Facility Agent pursuant to Clause 5.1 (Delivery of a Utilisation Request) for
the purpose of drawing Loans must be the Base Currency or, in the case of
Facility A only, an Optional Currency.         5.3.2 The amount of the proposed
Loan must be:      

    (a) if the currency selected is the Base Currency, a minimum of
US$10,000,000, or, if less, the undrawn Total Facility A Commitments under
Facility A or undrawn Total Facility B Commitments under Facility B; or        
    (b) if the currency selected is euro, a minimum of the euro equivalent of
US$10,000,000 (rounded to the nearest 1,000,000), or if the currency selected is
sterling, a minimum of the sterling equivalent of US$10,000,000 (rounded to the
nearest 1,000,000), or if the currency selected is another Optional Currency
(other than sterling or euro), in a minimum amount equal to the

- 21 -



--------------------------------------------------------------------------------



      amount specified by the Facility Agent pursuant to paragraph (b) of Clause
4.3.2; and             (c) in any event such that its Base Currency Amount is
less than or equal to the Available Revolving Facility.        

5.4 Revolving Lenders’ participation

  5.4.1 If the conditions set out in this Agreement have been met, each
Revolving Lender shall make its participation in each Revolving Loan available
by the Utilisation Date through its Facility Office.         5.4.2 Subject to
Clause 8.3 (Revocation of Currency), the amount of each Revolving Lender’s
participation in each Revolving Loan (not being a Swingline Loan) will be equal
to the proportion borne by its Available Revolving Commitment to the Available
Revolving Facility immediately prior to making the Revolving Loan.         5.4.3
The Facility Agent shall determine the Base Currency Amount of each Facility A
Loan which is to be made in an Optional Currency and shall notify each Facility
A Lender of the amount, currency and the Base Currency Amount of each Facility A
Loan and the amount of its participation in that Facility A Loan, in each case
by the Specified Time.      

6. UTILISATION - SWINGLINE LOANS     6.1 General

  6.1.1 In this Clause and Clause 7 (Swingline Loans):      

    (a) “Available Swingline Commitment” of a Swingline Lender means (but
without limiting sub-clause 6.4.5 of Clause 6.4 (Swingline Lenders’
participation) and Clause 6.5 (Relationship with Facility A)) that Lender’s
Swingline Commitment minus:        

      (i) the Base Currency Amount of its participation in any outstanding
Swingline Loans; and                 (ii) in relation to any proposed
Utilisation under the Swingline Facility, the Base Currency Amount of its
participation in any Swingline Loans that are due to be made under the Swingline
Facility on or before the proposed Utilisation Date,          

      other than that Lender’s participation in any Swingline Loans that are due
to be repaid or prepaid on or before the proposed Utilisation Date.            
(b) “Available Swingline Facility” means the aggregate for the time being of
each Swingline Lender’s Available Swingline Commitment.             (c) “Euro
Swingline Business Day” means any TARGET Day which is also a Business Day.

- 22 -



--------------------------------------------------------------------------------



    (d) “Euro Swingline Rate” means, in relation to a Euro Swingline Loan, the
percentage rate per annum which is the aggregate of:        

      (i) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Euro Swingline Agent at its request quoted by the
Reference Banks to leading banks in the European interbank market as at the time
the Euro Swingline Agent notifies the relevant Swingline Lenders of details of
the participation of the relevant Swingline Lender in accordance with sub-clause
6.4.4 of Clause 6.4 (Swingline Lenders’ participation) on the Utilisation Date
for that Euro Swingline Loan for the offering of deposits in euro for a period
comparable to the Interest Period for the relevant Euro Swingline Loan and for
settlement on that day; and                 (ii) the Margin; and                
(iii) Mandatory Cost (if any).          

      For the purposes of this Clause, the Reference Banks are the principal
offices in London of HSBC Bank plc, Barclays Bank PLC and The Royal Bank of
Scotland plc or such other banks as may be appointed by the Euro Swingline Agent
in consultation with the Parent Company.             (e) “Federal Funds Rate”
means, in relation to any day, the rate per annum equal to:        

      (i) the weighted average of the rates on overnight Federal funds
transactions with members of the US Federal Reserve System arranged by Federal
funds brokers, as published for that day (or, if that day is not a New York
Business Day, for the immediately preceding New York Business Day) by the
Federal Reserve Bank of New York; or                 (ii) if a rate is not so
published for any day which is a New York Business Day, the average of the
quotations for that day on such transactions received by the Dollar Swingline
Agent from three Federal funds brokers of recognised standing selected by the
Dollar Swingline Agent.          

    (f) “New York Business Day” means a day (other than a Saturday or Sunday) on
which banks are open for general business in New York City.             (g)
“Overall Commitment” of a Lender means:        

      (i) its Facility A Commitment; or                 (ii) in the case of a
Swingline Lender which does not have a Facility A Commitment, the Facility A
Commitment of a Lender which is its Affiliate.

- 23 -



--------------------------------------------------------------------------------



    (h) “Total Swingline Commitments” means the aggregate of the Swingline
Commitments, being US$250,000,000 at the date of this Agreement.              
For the avoidance of doubt, the amounts set out in Part III of Schedule 1 (The
Original Parties) aggregate to form the Total Swingline Commitments and the
amounts set out in Part IV of Schedule 1 (The Original Parties) aggregate to
form the Total Swingline Commitments, however amounts under both Part III and
Part IV of Schedule 1 (The Original Parties) do not aggregate to form the Total
Swingline Commitments.        

  6.1.2 Any reference in this Agreement to:

    (a) an “Interest Period” includes each period determined under this
Agreement by reference to which interest on a Swingline Loan is calculated; and
            (b) a “Lender” includes a Dollar Swingline Lender and a Euro
Swingline Lender unless the context otherwise requires.           6.1.3  


    (a) Clause 4.2 (Further conditions precedent) and 4.3 (Conditions relating
to optional currencies);             (b) Clause 5 (Utilisation - Revolving
Loans);             (c) Clause 8 (Selection of currencies);             (d)
Clause 16 (Interest) as it applies to the calculation of interest on a Loan but
not default interest on an overdue amount; and             (e) Clause 18
(Changes to the calculation of interest),             do not apply to Swingline
Loans.


6.2 Delivery of a Utilisation Request for Swingline Loans    

  6.2.1 A Borrower may utilise the Swingline Facility by delivery by it (or the
Parent Company on behalf of a Borrower) to the relevant Swingline Agent (copied
to the Facility Agent) of a duly completed Utilisation Request in the form of
Part II of Schedule 3 (Requests) not later than the Specified Time.        
6.2.2 Each Utilisation Request:      

    (a) for a Dollar Swingline Loan must be sent to the Dollar Swingline Agent
to the address in New York notified by the Dollar Swingline Agent for this
purpose; and             (b) for a Euro Swingline Loan must be sent to the Euro
Swingline Agent to the address in London notified by the Euro Swingline Agent
for this purpose.

- 24 -



--------------------------------------------------------------------------------



6.3 Completion of a Utilisation Request for Swingline Loans

  6.3.1 Each Utilisation Request for a Swingline Loan is irrevocable and will
not be regarded as having been duly completed unless:      

    (a) it identifies the Borrower;             (b) it specifies that it is for
a Dollar Swingline Loan or a Euro Swingline Loan;             (c) the proposed
Utilisation Date is:        

      (i) in relation to a Dollar Swingline Loan, is a New York Business Day;
and                 (ii) in relation to a Euro Swingline Loan, is a Euro
Swingline Business Day,          

      within the Availability Period applicable to Facility A;             (d)
the Swingline Loan is:        

      (i) in relation to a Dollar Swingline Loan denominated in U.S. Dollars;
and                 (ii) in relation to a Euro Swingline Loan denominated in
Euros;          

    (e) the amount of the proposed Swingline Loan is an amount whose Base
Currency Amount is not more than the Available Swingline Facility and is a
minimum of US$10,000,000 or, if less, the Available Swingline Facility; and    
        (f) the proposed Interest Period:        

      (i) does not overrun the Termination Date applicable to Facility A; and  
              (ii) is a period of not more than five New York Business Days (in
relation to a Dollar Swingline Loan) or five Euro Swingline Business Days (in
relation to a Euro Swingline Loan); and                 (iii) ends on a New York
Business Day (in relation to a Dollar Swingline Loan) or a Euro Swingline
Business Day (in relation to a Euro Swingline Loan).          

  6.3.2 Only one Swingline Loan may be requested in each Utilisation Request.  
   

6.4 Swingline Lenders’ participation

  6.4.1 If the conditions set out in this Agreement have been met, each
Swingline Lender shall make its participation in each Swingline Loan available
through its relevant Facility Office.         6.4.2 The Swingline Lenders will
only be obliged to comply with paragraph (a) above if on the date of the
Utilisation Request and on the proposed Utilisation Date:      

    (a) no Default is continuing or would result from the proposed Utilisation;
and

- 25 -



--------------------------------------------------------------------------------



    (b) the Repeating Representations to be made by each Obligor are true in all
material respects.        

  6.4.3 The amount of each Swingline Lender’s participation in each Swingline
Loan will be equal to the proportion borne by its Available Swingline Commitment
to the Available Swingline Facility immediately prior to making the Swingline
Loan, adjusted to take account of any limit applying under Clause 6.5
(Relationship with Facility A).         6.4.4 The relevant Swingline Agent shall
determine the Base Currency Amount of each relevant Swingline Loan and notify
each relevant Swingline Lender of the amount of each relevant Swingline Loan and
its participation in that relevant Swingline Loan by the Specified Time.        
6.4.5 Utilisation by a Borrower of the Euro Swingline Facility shall reduce the
Available Swingline Commitment in respect of the Dollar Swingline Facility
rateably by an amount equivalent to the Base Currency Amount of that
Utilisation, and Utilisation by a Borrower of the Dollar Swingline Facility
shall reduce the Available Swingline Commitment in respect of the Euro Swingline
Facility rateably by an amount equivalent to the Base Currency Amount of that
Utilisation.      

6.5 Relationship with Facility A

  6.5.1 This Clause applies when a Swingline Loan is outstanding or is to be
borrowed.         6.5.2 Facility A may be used by way of Swingline Loans. The
Swingline Facility is not independent of Facility A.         6.5.3
Notwithstanding any other term of this Agreement a Lender is only obliged to
participate in a Facility A Loan or a Swingline Loan to the extent that it would
not result in the Base Currency Amount of its participation and that of a Lender
which is its Affiliate in the Facility A Loans, Dollar Swingline Loans and the
Euro Swingline Loans exceeding its Overall Commitment.         6.5.4 Where, but
for the operation of sub-clause 6.5.3 above, the Base Currency Amount of a
Lender’s participation and that of a Lender which is its Affiliate in the
Facility A Loans, Dollar Swingline Loans and the Euro Swingline Loans would have
exceeded its Overall Commitment, the excess will be apportioned among the other
Lenders participating in the relevant Loan pro rata according to their relevant
Commitments. This calculation will be applied as often as necessary until the
Loan is apportioned among the relevant Lenders in a manner consistent with
sub-clause 6.5.3 above.         6.5.5 The amount of a proposed Dollar Swingline
Loan or, as the case may be, the Base Currency Amount of a proposed Euro
Swingline Loan must not, when aggregated with the Base Currency Amount of all
outstanding Swingline Loans, exceed the Total Swingline Commitments.

- 26 -



--------------------------------------------------------------------------------



7. SWINGLINE LOANS     7.1 Swingline   Subject to the terms of this Agreement,
the Swingline Lenders make available to the Borrowers a swingline loan facility
comprising:    

  7.1.1 a dollar swingline loan facility in an aggregate amount equal to the
Total Swingline Commitments; and         7.1.2 a euro swingline loan facility in
an aggregate amount equal to the euro equivalent of the Total Swingline
Commitments.      

7.2 Purpose   Each Borrower shall apply all amounts borrowed by it under each of
the Dollar Swingline Facility and the Euro Swingline Facility towards short-term
general corporate borrowings. A Swingline Loan may not be applied in repayment
or prepayment of another Swingline Loan.     7.3 Repayment

  7.3.1 Each Borrower that has drawn a Swingline Loan shall repay that Swingline
Loan on the last day of its Interest Period.         7.3.2 If a Swingline Loan
is not repaid in full on its due date and the repayment of which is not
otherwise funded under Facility A (not being a Swingline Facility), the relevant
Swingline Agent shall (if requested to do so in writing by any affected
Swingline Lender) set a date (the “Loss Sharing Date”) on which payments shall
be made between the Lenders to re-distribute the unpaid amount between them. The
relevant Swingline Agent shall give at last 3 Business Days notice to each
affected Lender of the Loss Sharing Date and notify it of the amounts to be paid
or received by it.         7.3.3 On the Loss Sharing Date each Lender must pay
to the relevant Swingline Agent its proportion of the Unpaid Amount minus its
(or its Affiliate’s) Unpaid Swingline Participation (if any). If this produces a
negative figure for a Lender no amount need be paid by that Lender.          
The “Proportion” of a Lender means the proportion borne by:      

    (a) its Facility A Commitment (or, if the Total Facility A Commitments are
then zero, its Facility A Commitment immediately prior to their reduction to
zero) minus the Base Currency Amount of its participation (or that of a Lender
which is its Affiliate) in any outstanding Facility A Loans (but ignoring its
(or its Affiliate’s) participation in the unpaid Swingline Loan): to            
(b) the Total Facility A Commitments (or, if the Total Facility A Commitments
are then zero, the Total Facility A Commitments immediately prior to their
reduction to zero) minus any outstanding Facility A Loans (but ignoring the
unpaid Swingline Loan).

- 27 -



--------------------------------------------------------------------------------



    The “Unpaid Amount” means, in relation to a Swingline Loan, any principal
not repaid and/or any interest accrued but unpaid on that Swingline Loan
calculated from the Utilisation Date to the Loss Sharing Date.           The
“Unpaid Swingline Participation” of a Lender means that part of the Unpaid
Amount (if any) owed to that Lender (or its Affiliate) (before any
redistribution under this Clause 7.3 (Repayment)).         7.3.4 Out of the
funds received by the relevant Swingline Agent pursuant to sub-clause 7.3.3 the
relevant Swingline Agent shall pay to each Swingline Lender an amount equal to
the Shortfall (if any) of that Swingline Lender where:           The “Shortfall”
of a Swingline Lender is an amount equal to its Unpaid Swingline Participation
minus its (or its Affiliate’s) Proportion of the Unpaid Amount.         7.3.5 If
the amount actually received by the relevant Swingline Agent from the Lenders is
insufficient to pay the full amount of the Shortfall of all Dollar Swingline
Lenders or, as the case may be, all Euro Swingline Lenders then the amount
actually received will be distributed amongst the Dollar Swingline Lenders or,
as the case may be, all Euro Swingline Lenders pro rata to the Shortfall of each
Dollar Swingline Lender or, as the case may be, Euro Swingline Lender.        
7.3.6   


    (a) On a payment under this paragraph, the paying Lender will be subrogated
to the rights of the Swingline Lenders which have shared in the payment
received.             (b) If and to the extent a paying Lender is not able to
rely on its rights under sub- paragraph (a) above, the relevant Borrower shall
be liable to the paying Lender for a debt equal to the amount the paying Lender
has paid under this paragraph.             (c) Any payment under this paragraph
does not reduce the obligations in aggregate of any Obligor.        

7.4 Voluntary Prepayment of Swingline Loans

  7.4.1 The Borrower to which a Swingline Loan has been made may prepay at any
time the whole of that Swingline Loan.         7.4.2 Unless a contrary
indication appears in this Agreement, any part of the Swingline Facility which
is prepaid may be reborrowed in accordance with the terms of this Agreement.    
 

7.5 Interest

  7.5.1 The rate of interest on each Dollar Swingline Loan for any day during
its Interest Period is the higher of:      

    (a) the prime commercial lending rate in U.S. Dollars announced by the
Dollar Swingline Agent at the Specified Time and in force on that day; and

- 28 -



--------------------------------------------------------------------------------



    (b) 0.5 per cent. per annum over the rate per annum determined by the Dollar
Swingline Agent to be the Federal Funds Rate (as published by the Federal
Reserve Bank of New York) for that day.        

  7.5.2 The rate of interest on each Euro Swingline Loan for its Interest Period
is the Euro Swingline Rate.         7.5.3 The Dollar Swingline Agent, or as the
case may be the Euro Swingline Agent, shall promptly notify the Dollar Swingline
Lenders or, as the case may be, the Euro Swingline Lenders and the relevant
Borrower of the determination of the rate of interest under sub-clauses 7.5.1 or
7.5.2 above.         7.5.4 If any day during an Interest Period for a Dollar
Swingline Advance is not a New York Business Day, the rate of interest on such
Dollar Swingline Loan on that day will be the rate applicable to the immediately
preceding New York Business Day.         7.5.5 Each Borrower shall pay accrued
interest on each Swingline Loan made to it on the last day of its Interest
Period.      

7.6 Interest Period

  7.6.1 Each Swingline Loan has one Interest Period only.         7.6.2 The
Interest Period for a Swingline Loan must be selected in the relevant
Utilisation Request.      

7.7 Dollar Swingline Agent and Euro Swingline Agent

  7.7.1 Each Swingline Agent may perform its duties in respect of the Dollar
Swingline Facility or the Euro Swingline Facility, as the case may be, through
an Affiliate or Affiliates acting as its agent.         7.7.2 Notwithstanding
any other term of this Agreement and without limiting the liability of any
Obligor under the Finance Documents, each Euro Swingline Lender shall (in
proportion to its share of the Total Swingline Commitments or, if the Total
Swingline Commitments are then zero, to its share of the Total Swingline
Commitments immediately prior to their reduction to zero) pay to or indemnify
the Euro Swingline Agent, within three Business Days of demand, for or against
any cost, loss or liability incurred by the Euro Swingline Agent or any
Affiliate of the Euro Swingline Agent (other than by reason of the Euro
Swingline Agent’s or such Affiliate’s gross negligence or wilful misconduct) in
acting as the Euro Swingline Agent (unless the Euro Swingline Agent or such
Affiliate has been reimbursed by an Obligor pursuant to this Agreement).        
7.7.3 Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Dollar Swingline
Lender shall (in proportion to its share of the Total Swingline Commitments or,
if the Total Swingline Commitments are then zero, to its share of the Total
Swingline Commitments immediately prior to their reduction to zero) pay to or
indemnify the Dollar Swingline Agent, within three Business Days of demand, for
or against any

- 29 -



--------------------------------------------------------------------------------



    cost, loss or liability incurred by the Dollar Swingline Agent or any
Affiliate of the Dollar Swingline Agent (other than by reason of the Dollar
Swingline Agent’s or such Affiliate’s gross negligence or wilful misconduct) in
acting as the Dollar Swingline Agent (unless the Dollar Swingline Agent or such
Affiliate has been reimbursed by an Obligor pursuant to this Agreement).     7.8
Conditions of assignment or transfer   Notwithstanding any other term of this
Agreement, each Lender shall ensure that at all times its Overall Commitment is
not less than:    

  7.8.1 its Swingline Commitment; or         7.8.2 if it does not have a
Swingline Commitment, the Swingline Commitment of a Lender which is its
Affiliate.      

8. SELECTION OF CURRENCIES     8.1 Availability of Optional Currencies   A
Borrower may request that a Facility A Loan be denominated in an Optional
Currency in accordance with the provisions of Clause 4.3 (Conditions relating to
Optional Currencies).     8.2 Selection

  8.2.1 A Borrower (or the Parent Company on behalf of a Borrower) may select
the currency of a Facility A Loan for an Interest Period in the relevant
Utilisation Request.         8.2.2 The Facility Agent shall notify each Facility
A Lender of the proposed currency or currencies of each Facility A Loan promptly
after it is ascertained.      

8.3 Revocation of currency   Notwithstanding Clause 8.1 (Availability of
Optional Currencies) and without prejudice to Clause 18.2 (Market disruption) or
Clause 11.1 (Illegality), if before the Specified Time on any Quotation Day, the
Facility Agent receives notice from a Facility A Lender that:    

  8.3.1 the Optional Currency (other than sterling or euro) requested is not
readily available to it in the amount required; or         8.3.2 compliance with
its obligation to participate in the Facility A Loan in the proposed Optional
Currency would contravene a law or regulation applicable to it,         the
Facility Agent shall give notice to the relevant Borrower and to the Facility A
Lenders to that effect before the Specified Time on that day. In this event, any
Facility A Lender that gives notice pursuant to this Clause 8.3 will be required
to participate in the Facility A Loan in the Base Currency (in an amount equal
to that Facility A Lender’s proportion of the Base Currency Amount of the Loan
that is due to be made) and its participation will be treated as a separate
Facility A Loan denominated in the Base Currency during that Interest Period.

- 30 -



--------------------------------------------------------------------------------



9. AMOUNT OF OPTIONAL CURRENCIES     9.1 Drawdowns   If a Facility A Loan is to
be drawn down in an Optional Currency, the amount of each Facility A Lender’s
participation in that Facility A Loan will be determined by converting into that
currency the Facility A Lender’s participation in the Base Currency Amount of
that Facility A Loan.     9.2 Notification   The Facility Agent shall notify the
Facility A Lenders and the Parent Company of Optional Currency amounts (and the
applicable Facility Agent’s Spot Rate of Exchange) promptly after they are
ascertained.

- 31 -



--------------------------------------------------------------------------------



SECTION 4
REPAYMENT, PREPAYMENT, CANCELLATION AND EXTENSION

10. REPAYMENT OF REVOLVING LOANS     10.1 Repayment of Revolving Loans   Each
Borrower which has drawn a Revolving Loan shall repay that Revolving Loan on the
last day of its Interest Period.     11. ILLEGALITY, VOLUNTARY PREPAYMENT AND
CANCELLATION     11.1 Illegality   If it becomes unlawful in any applicable
jurisdiction for a Lender to perform any of its obligations as contemplated by
this Agreement or to fund or maintain its participation in any Loan, that Lender
shall promptly notify the Facility Agent upon becoming aware of that event and
shall also notify the Facility Agent that it requires either or both of the
following:    

  11.1.1 upon the Facility Agent notifying the Parent Company, the Commitment of
that Lender will be immediately cancelled; and/or         11.1.2 each Borrower
shall repay that Lender’s participation in the Loans made to that Borrower on
the last day of the Interest Period for each Loan occurring after the Facility
Agent has notified the Parent Company or, if earlier, the date specified by the
Lender in the notice delivered to the Facility Agent (being no earlier than the
last day of any applicable grace period permitted by law).      

11.2 Voluntary cancellation   The Parent Company may, if it gives the Facility
Agent not less than 5 Business Days’ (or such shorter period as the Majority
Lenders may agree) prior notice, cancel the whole or any part (being a minimum
amount of US$10,000,000) of an Available Revolving Facility. Any cancellation
under this Clause 11.2 shall reduce the Commitments of the Lenders rateably
under the relevant Facility. If, as a result of any cancellation of the
Available Revolving Facility in relation to Facility A, the Total Commitments in
relation to Facility A would be less than the Total Swingline Commitments then
the amount of the Total Swingline Commitments shall reduce so that they equal
the Total Commitments in relation to Facility A. Any such cancellation of the
Total Swingline Commitments shall reduce the Swingline Commitments of the
Lenders rateably.     11.3 Voluntary Prepayment of Revolving Loans   The
Borrower to which a Revolving Loan has been made may, if it gives the Facility
Agent not less than 5 Business Days’ (or such shorter period as the Majority
Lenders may agree) prior notice, prepay the whole or any part of a Revolving
Loan (but if in part, being an amount that reduces the Base Currency Amount of
the Revolving Loan by a minimum amount of US$10,000,000).     11.4 Right of
repayment and cancellation in relation to a single Lender

  11.4.1 If:      

    (a) any sum payable to any Lender by an Obligor is required to be increased

- 32 -



--------------------------------------------------------------------------------



      under sub-clause 20.2.4 of Clause 20.2 (Tax gross-up); or             (b)
the Parent Company receives a notice from the Facility Agent under Clause 20.3
(Tax indemnity) or Clause 21.1 (Increased costs),        

    the Parent Company may, while the circumstance under paragraph (a) above or
the circumstance giving rise to the notice under paragraph (b) above continues,
give the Facility Agent notice of cancellation of the Commitment of that Lender
and its intention to procure the repayment of that Lender’s participation in the
Loans.         11.4.2 On receipt of a notice from the Parent Company referred to
in sub-clause 11.4.1 above the Commitment of that Lender shall immediately be
reduced to zero.         11.4.3 On the last day of each Interest Period which
ends after the Parent Company has given notice under sub-clause 11.4.1 above
(or, if earlier, the date specified by the Parent Company in that notice), each
Borrower to which a Loan is outstanding shall repay that Lender’s participation
in that Loan.      

12. MANDATORY PREPAYMENT     12.1 Mandatory Prepayment on Change of control

  12.1.1 If any person or group of persons acting in concert gains control of
the Parent Company:             (a) the Parent Company shall promptly notify the
Facility Agent upon becoming aware of that event;             (b) a Lender shall
not be obliged to fund a Utilisation (except for a Rollover Loan);            
(c) if the Majority Lenders so require, the Facility Agent shall, by not less
than 30 days notice to the Parent Company, cancel the Total Commitments and
declare all outstanding Loans, together with accrued interest, and all other
amounts accrued under the Finance Documents immediately due and payable,
whereupon the Total Commitments will be cancelled and all such outstanding
amounts will become immediately due and payable.        

  12.1.2 For the purpose of sub-clause 12.1.1 above “control” means:      

    (a) the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to cast, or control the casting of, more than one-half of
the maximum number of votes that may be cast at a general meeting of the Parent
Company; or             (b) the holding of more than one-half of the issued
share capital of the Parent Company (excluding any part of that issued share
capital that carries no right to participate beyond a specified amount in a
distribution of either profits or capital).

- 33 -



--------------------------------------------------------------------------------



  12.1.3 For the purpose of sub clause 12.1.1 above “acting in concert” means, a
group of persons who, pursuant to an agreement or understanding (whether formal
or informal), actively co-operate, through the acquisition by any of them,
either directly or indirectly, of shares in the Parent Company, to obtain or
consolidate control of the Parent Company.         12.1.4 For the avoidance of
doubt, the Holding Company Scheme shall not constitute a change of control under
this Clause 12.1 (Mandatory Prepayment on Change of Control).      

12.2 Mandatory prepayment and cancellation out of certain proceeds

  12.2.1 The Parent Company shall ensure that:      

    (a) all Disposal Proceeds are applied in prepayment and cancellation of the
Facilities in accordance with Clause 12.2.2 below; and             (b) until
such time as the Total Commitments have been reduced to US$500,000,000 and to
the extent necessary to reduce the Total Commitments to US$500,000,000, all Debt
Proceeds are applied in prepayment and cancellation of the Facilities in
accordance with Clause 12.2.2 below.        

  12.2.2 Any amount to be applied in prepayment and cancellation of the
Facilities in accordance with sub-clause 12.2.1 above shall be applied in order
as determined by the Parent Company, to either or both:      

    (a) in cancellation of Available Commitments under Facility A and/or, at the
option of the Parent Company, Facility B; or             (b) in prepayment and
cancellation of outstanding Facility A Loans and Facility A Commitments and/or,
at the option of the Parent Company, Facility B Loans and Facility B
Commitments.        

  12.2.3 If, as a result of any cancellation of Available Commitments or
Commitments in accordance with Clause 12.2.2 above the Total Commitments in
relation to Facility A would be less than the Total Swingline Commitments then
the amount of the Total Swingline Commitments shall reduce so that they equal
the Total Commitments in relation to Facility A.         12.2.4 Any cancellation
of the Total Commitments in relation to any Facility shall reduce the relevant
Commitments of the Lenders participating in such Facility rateably.      

13. RESTRICTIONS     13.1 Notices of Cancellation and Prepayment   Any notice of
cancellation or prepayment given by any Party under this Clause 13 shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

- 34 -



--------------------------------------------------------------------------------



13.2 Interest and other amounts   Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and, subject to any
Break Costs, without premium or penalty.     13.3 No reborrowing of Term-Out
Loan   No Borrower may reborrow any part of a Term-Out Loan which is prepaid.  
  13.4 Reborrowing of Revolving Facility   Unless a contrary indication appears
in this Agreement, any part of a Revolving Facility which is prepaid may be
reborrowed in accordance with the terms of this Agreement.     13.5 Prepayment
in accordance with Agreement   The Borrowers shall not repay or prepay all or
any part of the Loans or cancel all or any part of the Commitments except at the
times and in the manner expressly provided for in this Agreement.     13.6 No
reinstatement of Commitments   No amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.     13.7 Facility Agent’s
receipt of Notices   If the Facility Agent receives a notice under this Clause
13 it shall promptly forward a copy of that notice to either the Parent Company
or the affected Lender, as appropriate.     14. EXTENSION OF FACILITY B     14.1
Extension Request   The Parent Company shall be entitled to request an extension
of Facility B, for an additional period of 364 days, by giving notice to the
Facility Agent (the “Extension Request”) not more than 60 nor less than 30 days
before the Facility B Termination Date (in this Clause 14, the “Original
Facility B Termination Date”). Such notice shall be made in writing, be
unconditional and binding on the Borrower except as set out in Clause 14.5
(Revocation of Extension).     14.2 Notification of Extension Request   The
Facility Agent shall forward a copy of the Extension Request to the relevant
Lenders as soon as practicable after receipt of it.     14.3 Lenders’ Response
to Extension Request

  14.3.1 If a Lender, in its individual and sole discretion, agrees to the
extension requested by the Parent Company, it shall give notice to the Facility
Agent (a “Notice of Extension”) (revocable only in the case mentioned in Clause
14.5 (Revocation of Extension)) not less than 20 days prior to the Original
Facility B Termination Date and the Facility Agent shall, promptly following
receipt, forward all such notices to the Parent Company. If a Lender does not
give such Notice of Extension by such date, then that Lender shall be deemed to
have refused that extension.         14.3.2 If all of the Lenders have given
Notices of Extension in accordance with this Clause 14.3, the Facility Agent
shall notify the Lenders and the Parent Company of this

- 35 -



--------------------------------------------------------------------------------




  and, upon receipt of such notice, each Lender’s Notice of Extension shall be
binding on it.      

14.4 Lender’s Discretion   Nothing shall oblige a Lender to agree to an
Extension Request.     14.5 Revocation of Extension

  14.5.1 If one or more (but not all) of the Lenders give Notices of Extension
pursuant to Clause 14.3 (Lenders’ Response to Extension Request), then the
Facility Agent shall promptly notify the Parent Company and the Lenders which
have given Notices of Extension, identifying in that notification which Lenders
have not given a Notice of Extension.         14.5.2 A Lender may, on the basis
that one or more of the Lenders have not given a Notice of Extension and within
5 days after receipt of notification to that effect from the Facility Agent,
withdraw its Notice of Extension provided that, if a Lender does not give notice
of such withdrawal within that period, then its Notice of Extension shall be
binding on it.         14.5.3 The Parent Company may, if one or more of the
Lenders have not given Notices of Extension and no later than 5 Business Days
prior to the Original Facility B Termination Date, withdraw its Extension
Request provided that, if the Parent Company does not give notice of that
withdrawal within that period, then its Extension Request shall be binding on
it.      

14.6 Extension Date

  14.6.1 The Original Facility B Termination Date shall be extended if and when
either:      

    (a) all the Lenders have agreed to it by giving a Notice of Extension; or  
          (b) one or more Lenders have agreed by giving a Notice of Extension
and not withdrawing that Notice of Extension within the 5 day period referred to
in sub-clause 14.5.2 of Clause 14.5 (Revocation of Extension);        

    and provided that the Parent Company has not withdrawn its Extension Request
by the time specified in sub-clause 14.5.3 of Clause 14.5 (Revocation of
Extension), the Original Facility B Termination Date shall be extended to the
day which is 364 days from (and including) the Original Facility B Termination
Date and the Facility B Availability Period and the Facility B Termination Date
shall be modified accordingly.         14.6.2 If less than all the Lenders give
a Notice of Extension (which is not withdrawn pursuant to Clause 14.5
(Revocation of Extension)), then the Facility B Commitments and the share of any
outstanding Loans of the Lenders which have not agreed to the extension shall be
reduced to zero on the Original Facility B Termination Date (and those Lenders
shall cease from that date to be Lenders under Facility B) and the amount of
Facility B shall be reduced accordingly.

- 36 -



--------------------------------------------------------------------------------




14.7 Notification of Extension   The Facility Agent shall promptly inform the
Parent Company and the Lenders which will continue to remain party to this
Agreement of the size of the Facility B if reduced.     14.8 Extension options  
A Parent Company may extend the Facility B Termination Date in accordance with
this Agreement more than once, provided that the Facility B Termination Date may
not be extended to a date which falls after the Facility A Termination Date.    
15. TERM-OUT OF FACILITY B     15.1 Term-Out Request

  15.1.1 A Borrower (or the Parent Company on behalf of a Borrower) shall be
entitled to request that:      

    (a) all or part (being a minimum amount of US$10,000,000) of the amount of
each Facility B Loan (pro rata amongst the relevant Lenders) forming part of a
Utilisation and outstanding on the Term-Out Date be converted on the Term- Out
Date into a single Term-Out Loan maturing on the Facility A Termination Date;
and/or             (b) all or part of the Commitments which have not been drawn
down prior to the Termination Date be drawn down by way of a single Term-Out
Loan by the Borrower on the Term-Out Date,             by delivering to the
Facility Agent a request (a “Term-Out Request”) in the form set out in Schedule
4 (Term-Out Request) not less than 3 Business Days prior to the Facility B
Termination Date not later than the Specified Time referred to in Schedule 14
(Timetables) (applicable to the delivery of a Utilisation Request pursuant to
Clause 5.1 (Delivery of a Utilisation Request), as though the Borrower was
delivering such a Utilisation Request).


  15.1.2 The Term-Out Request shall be unconditional and irrevocable and, in the
case of a Term-Out Request for the making of the Term-Out Loan under paragraph
(b) of sub-clause 15.1.1 above shall be accompanied by a Utilisation Request.  
      15.1.3 Any Facility B Loans outstanding on the Term-Out Date that are not
requested to be drawn as a Term-Out Loan shall be repaid in full on the Term-Out
Date.         15.1.4 Any portion of the Facility B Commitments not the subject
of the Term-Out Request shall be cancelled on the Term-Out Date.         15.1.5
The Facility Agent shall forward a copy of the Term-Out Request to each relevant
Lender as soon as practicable after receipt.      

15.2 Conversion of an Existing Loan   If:

- 37 -



--------------------------------------------------------------------------------




  15.2.1 the Borrower (or the Parent Company on behalf of the Borrower) has
delivered a Term-Out Request under sub-clause 15.1.1(a) of Clause 15.1 (Term-Out
Request); and         15.2.2 on the Term-Out Date (a) no Event of Default is
continuing or will result from the proposed Term-Out Loan, (b) the Repeating
Representations to be made by each Obligor are true in all material respects and
(c) the conditions in sub-clause 4.2.2 of Clause 4.2 (Further conditions
precedent) are satisfied,      

  then all or part of each Loan which is outstanding on the Term-Out Date (equal
to the amount specified in the Term-Out Request as being converted) shall
automatically be converted into a Term-Out Loan in Dollars and shall be
repayable on the Facility A Termination Date.     15.3 Conversion of Undrawn
Commitment   If:


  15.3.1 the Borrower (or the Parent Company on behalf of the Borrower) has
delivered a Term-Out Request and Utilisation Request under sub-clause 15.1.1(b)
of Clause 15.1 (Term-Out Request); and         15.3.2 on the Term-Out Date (a)
no Default is continuing or will result from the proposed Term-Out Loan, (b) the
Repeating Representations to be made by each Obligor are true in all material
respects and (c) the conditions in sub-clause 4.2.2 of Clause 4.2 (Further
conditions precedent) are satisfied,      

  then a Term-Out Loan (equal to the amount specified in the Term-Out Request)
shall be made to the Borrower in Dollars and shall be repayable on the Facility
A Termination Date.     15.4 First Interest Period of Term-Out Loan       The
first Interest Period for a Term-Out Loan shall commence on the Term-Out Date
and its duration, and the duration of subsequent Interest Periods, shall be
determined in accordance with Clause 17 (Interest periods).     15.5
Consolidation   Any Term-Out Loan which commences on the same date as any other
Term-Out Loan shall be consolidated with such other Term-Out Loan and shall form
one Loan.

- 38 -



--------------------------------------------------------------------------------



SECTION 5
COSTS OF UTILISATION

16. INTEREST     16.1 Calculation of interest   The rate of interest on each
Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:

        16.1.1 Margin;         16.1.2 LIBOR; and         16.1.3 Mandatory Cost,
if any.


16.2 Payment of interest   The Borrower to which a Loan has been made shall pay
accrued interest on that Loan on the last day of each Interest Period (and, if
the Interest Period is longer than six Months, on the dates falling at six
Monthly intervals after the first day of the Interest Period).   16.3 Default
interest

  16.3.1 If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to sub-clause 16.3.2 below, is one per cent higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably). Any interest accruing under this Clause 16.3 shall be
immediately payable by the Obligor on demand by the Facility Agent.        
16.3.2 If any overdue amount consists of all or part of a Loan which became due
on a day which was not the last day of an Interest Period relating to that Loan:
     

    (a) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and             (b) the rate of interest applying to the overdue amount
during that first Interest Period shall be one per cent. higher than the rate
which would have applied if the overdue amount had not become due.        

  16.3.3 Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.      

16.4 Notification of rates of interest   The Facility Agent shall promptly
notify the Lenders and the Parent Company of the determination of a rate of
interest under this Agreement.

- 39 -



--------------------------------------------------------------------------------



17. INTEREST PERIODS     17.1 Selection of Interest Periods

  17.1.1 A Borrower (or the Parent Company on behalf of a Borrower) may select
an Interest Period for a Loan in the Utilisation Request for that Loan or in a
Selection Notice in the case of any Utilisation following the first Utilisation
of a Term-Out Loan.         17.1.2 Each Selection Notice for a Term-Out Loan is
irrevocable and must be delivered to the Facility Agent by the Borrower (or the
Parent Company on behalf of the Borrower) to which that Term-Out Loan was made
not later than the Specified Time.         17.1.3 If a Borrower (or the Parent
Company) fails to deliver a Selection Notice to the Facility Agent in accordance
with sub-clause 17.1.2 above, the relevant Interest Period will, subject to
Clause 17.3 (Other adjustments), be three Months.         17.1.4 Subject to this
Clause 17, a Borrower (or the Parent Company) may select an Interest Period of
one, two, three or six Months or any other period agreed between the Parent
Company and the Facility Agent (acting on the instructions of all the Lenders).
        17.1.5 An Interest Period for a Loan shall not extend beyond the
Termination Date applicable to its Facility.         17.1.6 Each Interest Period
for a Term Out Loan shall start on the Utilisation Date or (if already made) on
the last day of its preceding Interest Period.

    17.2 Overrunning of a Termination Date   If an Interest Period in respect of
a Loan borrowed would otherwise overrun a Termination Date applicable to that
Loan, it shall be shortened so that it ends on the Termination Date.     17.3
Other adjustments

  17.3.1 If an Interest Period is not a period of a number of Months and it
would otherwise end on a day which is not a Business Day, that Interest Period
will instead end on the next Business Day in that calendar month (if there is
one) of the preceding Business Day (if there is not).         17.3.2 The
Facility Agent (after prior consultation with the Lenders) and the Parent
Company may enter into such other arrangements as they may agree for the
adjustment of Interest Periods.      

17.4 Notification   The Facility Agent shall notify the relevant Borrower and
the Lenders of the duration of each Interest Period promptly after ascertaining
its duration.     18. CHANGES TO THE CALCULATION OF INTEREST     18.1 Absence of
quotations   Subject to Clause 18.2 (Market disruption), if LIBOR is to be
determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation by the Specified Time on

- 40 -



--------------------------------------------------------------------------------



  the Quotation Day, the applicable LIBOR shall be determined on the basis of
the quotations of the remaining Reference Banks.     18.2 Market disruption

  18.2.1 If a Market Disruption Event occurs in relation to a Loan (not being a
Swingline Loan) for any Interest Period, then the rate of interest on each
Lender’s share of that Loan for the Interest Period shall be the rate per annum
which is the sum of:      

    (a) the Margin;             (b) the rate notified to the Facility Agent by
that Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in that Loan from whatever source it may reasonably select; and             (c)
the Mandatory Cost, if any, applicable to that Lender’s participation in the
Loan.        

  18.2.2 In this Agreement “Market Disruption Event” means:      

    (a) at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine LIBOR for the relevant
currency and Interest Period; or             (b) before close of business in
London on the Quotation Day for the relevant Interest Period, the Facility Agent
receives notifications from a Lender or Lenders (whose participations in a Loan
exceed 50 per cent. of that Loan) that the cost to it of obtaining matching
deposits in the Relevant Interbank Market would be in excess of LIBOR.        

18.3 Alternative basis of interest or funding

  18.3.1 If a Market Disruption Event occurs and the Facility Agent or the
Parent Company so requires, the Facility Agent and the Parent Company shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing a substitute basis for determining the rate of interest.        
18.3.2 Any alternative basis agreed pursuant to sub-clause 18.3.1 above shall,
with the prior consent of all the Lenders and the Parent Company, be binding on
all Parties.      

18.4 Break Costs

  18.4.1 Each Borrower shall, within five Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

- 41 -



--------------------------------------------------------------------------------



  18.4.2 Each Lender shall, as soon as reasonably practicable after a demand by
the Facility Agent, provide a certificate confirming the amount of its Break
Costs for any Interest Period in which they accrue.      

19. FEES     19.1 Commitment fee

  19.1.1 The Parent Company shall pay to the Facility Agent (for the account of
each Lender) a fee in the Base Currency computed at the rate of:      

    (a) 35 per cent. per annum of the applicable Margin on that Lender’s
Available Commitment under Facility A for the Availability Period applicable to
Facility A; and             (b) 20 per cent. per annum of the applicable Margin
on that Lender’s Available Commitment under Facility B for the Availability
Period applicable to Facility B in respect of the period prior to the Basel II
Implementation Date, and 30 per cent. per annum of the applicable Margin
thereafter.        

  19.1.2 The accrued commitment fee is payable on the last day of each
successive period of three Months which ends during the relevant Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of the relevant Lender’s Commitment at the time the
cancellation is effective.      

19.2 Front-end fee   The Parent Company shall pay to the Arrangers a front-end
fee in the amount and at the times agreed in a Fee Letter.     19.3 Agency fee  
The Parent Company shall pay to the Facility Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.

- 42 -



--------------------------------------------------------------------------------



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

20. TAX GROSS UP AND INDEMNITIES     20.1 Definitions

  20.1.1 In this Agreement:           “Protected Party” means a Finance Party
which is or will be subject to any liability, or required to make any payment,
for or on account of Tax in relation to a sum received or receivable (or any sum
deemed for the purposes of Tax to be received or receivable) under a Finance
Document.           “Qualifying Lender” means:


    (a) with respect to a payment made by an Obligor incorporated in the United
Kingdom, a Lender which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Finance Document and is:        

      (i) a Lender:          

        (1) which is a bank (as defined for the purpose of section 349 of the
Taxes Act) making an advance under a Finance Document; or                    
(2) in respect of an advance made under a Finance Document by a person that was
a bank (as defined for the purpose of section 349 of the Taxes Act) at the time
that that advance was made,                   and which is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or


      (ii) a Treaty Lender with respect to the United Kingdom; or          

    (b) with respect to a payment made by a U.S. Obligor, a Lender which is:    
   

      (i) a “United States person” within the meaning of Section 7701(a)(30) of
the Code, provided such Lender has timely delivered to the Facility Agent for
transmission to the Obligor making such payment two original copies of IRS Form
W-9 (or any successor form) either directly or under cover of IRS Form W-8IMY
(or any successor form) certifying its status as “United States person”; or    
            (ii) a Treaty Lender with respect to the United States of America,
provided such Lender has timely delivered to the Facility Agent for transmission
to the Obligor making such payment two original copies of IRS Form W-8BEN (or
any successor form) either directly or under cover of IRSForm W-8IMY (or any
successor form) certifying its entitlement to receive such payments without any
such deduction or withholdings under a double taxation treaty; or

- 43 -



--------------------------------------------------------------------------------



    (iii) entitled to receive payments under the Finance Documents without
deduction or withholding of any United States federal Tax either as a result of
such payments being effectively connected with the conduct by such Lender of a
trade or business within the United States or under the portfolio interest
exemption, provided such Lender has timely delivered to the Facility Agent for
transmission to the Obligor making such payment two original copies of either
(1) IRS Form W-8ECI (or any successor form) either directly or under cover of
IRS Form W-8IMY (or any successor form) certifying that the payments made
pursuant to the Finance Documents are effectively connected with the conduct by
that Lender of a trade or business within the United States or (2) IRS Form
W-8BEN (or any successor form) either directly or under cover of IRS Form W-8IMY
(or any successor form) claiming exemption from withholding in respect of
payments made pursuant to the Finance Documents under the portfolio interest
exemption and a statement certifying that such Lender is not a person described
in Section 871(h)(3)(B) or Section 881(c)(3) of the Code or (3) such other
applicable form prescribed by the IRS certifying as to such Lender’s entitlement
to exemption from United States withholding tax with respect to all payments to
be made to such Lender under the Finance Documents.        

    For the purposes of this paragraph (b) above, in the case of a Lender that
is not treated as the beneficial owner of the payment (or a portion thereof)
under Chapter 3 and related provisions (including Sections 871,881,3406,6401,
6405 and 6409) of the Code, the term “Lender” shall mean the person who is so
treated as the beneficial owner of the payment (or portion thereof).


 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 20.2 (Tax gross-up) or a payment under Clause 20.3
(Tax indemnity).

“Treaty Lender” means in respect of a jurisdiction, a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a “Treaty”) in force on that date to receive payments of
interest from a person resident in such jurisdiction without a Tax Deduction
(subject to the completion of any necessary procedural formalities, such as
application by a Lender to HM Revenue & Customs that payments may be made to
that Lender without a Tax Deduction).


- 44 -



--------------------------------------------------------------------------------



  20.1.2 Unless a contrary indication appears, in this Clause 20 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.      

20.2 Tax gross-up

  20.2.1 Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.         20.2.2 The Parent
Company shall promptly upon becoming aware that an Obligor is required by law to
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Facility Agent accordingly.         20.2.3 Each Lender
as at the date of this Agreement confirms that it is a Qualifying Lender. This
confirmation is given as at the date of this Agreement. A Lender which becomes
party to this Agreement by means of a Transfer Certificate shall confirm therein
whether it is or is not a Qualifying Lender. Each Lender which confirmed that it
was a Qualifying Lender undertakes to notify the Facility Agent and the Parent
Company promptly upon becoming aware of it ceasing to be a Qualifying Lender. If
the Facility Agent receives such notification from a Lender it shall notify the
Parent Company and that Obligor.         20.2.4 If a Tax Deduction is required
by law to be made by an Obligor, the amount of the payment due from that Obligor
shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.         20.2.5 An Obligor is not required to make an increased
payment to a Lender under sub- clause 20.2.4 above for a Tax Deduction in
respect of tax imposed by the United Kingdom or the United States from a payment
of interest on a Loan, if on the date on which the payment falls due:      

    (a) the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender falling within sub-clause 20.1.1(a) of
Clause 20.1 (Definitions), but on that date that Lender is not or has ceased to
be a Qualifying Lender falling within sub-clause 20.1.1(a) of Clause 20.1
(Definitions) other than as a result of any change after the date it became a
Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or concession of
any relevant taxing authority; or             (b) the relevant Lender is a
Treaty Lender and the Obligor making the payment is able to demonstrate that the
payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations, if any, under sub-clause 20.2.8 below.    
   

  20.2.6 If an Obligor is required by law to make a Tax Deduction, that Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.
     

- 45 -



--------------------------------------------------------------------------------



  20.2.7 Within thirty days of making either a Tax Deduction or any payment to
the relevant taxing authority required in connection with that Tax Deduction,
the Obligor making that Tax Deduction shall deliver to the Facility Agent for
the Finance Party entitled to the payment evidence reasonably satisfactory to
that Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.         20.2.8 A
Treaty Lender and each Obligor which makes a payment to which that Treaty Lender
is entitled shall co-operate in completing as soon as reasonably practicable any
procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.      

20.3 Tax indemnity

  20.3.1 The Parent Company shall (within three Business Days of demand by the
Facility Agent) pay to a Protected Party an amount equal to the loss, liability
or cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document or the transactions occurring under such Finance Document.
        20.3.2 Sub-clause 20.3.1 above shall not apply:      

    (a) with respect to any Tax assessed on a Finance Party:        

      (i) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or                 (ii)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,  
       

      if in either such case that Tax is imposed on or calculated by reference
to the net income, profit or gains received or receivable (but not any sum
deemed to be received or receivable) by that Finance Party or Facility Office;
or


    (b) to the extent a loss, liability or cost:        

      (i) is compensated for by an increased payment under Clause 20.2 (Tax
gross-up);                 (ii) would have been compensated for by an increased
payment under Clause 20.2 (Tax gross-up) but was not so compensated solely
because one of the exclusions in sub-clause 20.2.5 of Clause 20.2 (Tax gross-up)
applied; or                 (iii) with respect to any Tax assessed prior to the
date which is 365 days prior to the date on which the Protected Party requests
such payment from the Parent Company, unless a determination of the amount
claimed could only be made on or after the first of those dates.          

- 46 -



--------------------------------------------------------------------------------



  20.3.3 A Protected Party making, or intending to make a claim under sub-clause
20.3.1 above shall promptly notify the Facility Agent of the loss, liability or
cost which will give, or has given, rise to the claim, following which the
Facility Agent shall reasonably promptly notify the Parent Company.        
20.3.4 A Protected Party shall, on receiving a payment from an Obligor under
this Clause 20.3, notify the Facility Agent.      

20.4 Tax Credit

  If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:         20.4.1 a Tax Credit is attributable either to an increased payment
of which that Tax Payment forms part, or to that Tax Payment; and         20.4.2
that Finance Party has obtained, utilised and retained that Tax Credit in whole
or in part,         the Finance Party shall pay an amount to the Obligor which
that Finance Party (acting reasonably) determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Obligor.


20.5 Stamp taxes   The Parent Company shall pay and, within five Business Days
of demand, indemnify each Finance Party against any cost, loss or liability that
Finance Party incurs in relation to all stamp duty, registration, excise and
other similar Taxes payable in respect of any Finance Document or the
transaction occurring under any of them other than in respect of an assignment
or transfer by a Lender.   20.6 VAT

  20.6.1 All consideration expressed to be payable under a Finance Document by
any Party to a Finance Party shall be deemed to be exclusive of any amounts in
respect of VAT. If VAT is chargeable on any supply made by any Finance Party to
any Party in connection with a Finance Document, that Party shall pay to the
Finance Party (in addition to and at the same time as paying the consideration)
an amount equal to the amount of the VAT against delivery of an appropriate VAT
invoice.         20.6.2 If VAT is chargeable on any supply made by any Finance
Party (the “Supplier”) to any other Finance Party (the “Recipient”) under a
Finance Document, and any Party (the “Relevant Party”) is required by the terms
of any Finance Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), such Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will promptly pay to the Relevant Party an
amount equal to any credit or repayment from the relevant tax authority which it
reasonably determines relates to the VAT chargeable on that supply.


- 47 -





--------------------------------------------------------------------------------




  20.6.3 Where a Finance Document requires any Party to reimburse a Finance
Party for any costs or expenses, that obligation shall be deemed to extend to
all amounts in respect of VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that neither the Finance Party nor any other member of any group of which it is
a member for VAT purposes is entitled to credit or repayment of the amount in
respect of the VAT.


20.7 Survival of obligations   Without prejudice to the survival of any other
section of this Agreement, the agreements and obligations of each Obligor and
each Finance Party contained in this Clause 20 shall survive the payment in full
by the Obligors of all obligations under this Agreement and the termination of
this Agreement.  

21. INCREASED COSTS    

21.1 Increased costs

  21.1.1 Subject to Clause 21.3 (Exceptions) the Parent Company shall, within
five Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the judicial or generally accepted interpretation or the administration
or application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement.         21.1.2 In this
Agreement “Increased Costs” means:      

    (a) a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;             (b) an additional or
increased cost; or             (c) a reduction of any amount due and payable
under any Finance Document,             which is incurred or suffered by a
Finance Party or any of its Affiliates to the extent that it is attributable to
that Finance Party having entered into its Commitment or funding or performing
its obligations under any Finance Document.


21.2 Increased cost claims

  21.2.1 A Finance Party intending to make a claim pursuant to Clause 21.1
(Increased costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the Parent
Company.         21.2.2 Each Finance Party shall, as soon as practicable after a
demand by the Facility Agent, provide a certificate confirming the amount of its
Increased Costs.      

21.3 Exceptions

  21.3.1 Clause 21.1 (Increased costs) does not apply to the extent any
Increased Cost is:      

    (a) attributable to a Tax Deduction required by law to be made by an
Obligor;        

- 48 -



--------------------------------------------------------------------------------



    (b) compensated for by Clause 20.3 (Tax indemnity), Clause 20.5 (Stamp
taxes) or Clause 20.6 (VAT) (or would have been compensated for under those
clauses but was not so compensated because any of the exclusions, exceptions or
carve-outs to such clauses applied);             (c) incurred prior to the date
which is 365 days prior to the date on which the Finance Party makes a claim in
accordance with Clause 21.2 (Increased cost claims), unless a determination of
the amount incurred could only be made on or after the first of those dates;    
        (d) compensated for by the payment of the Mandatory Cost;            
(e) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or             (f) attributable to the
application of or compliance with the International Convergence of Capital
Measurement Standards published by the Basel Committee on Banking Supervision in
June 2004 (“Basel II”), or any implementation or transposition thereof, as such
implementation or transposition is generally envisaged to take place as at the
date of this Agreement, whether by an EC Directive or the FSA Integrated
Prudential Sourcebook or other law or regulation, including (without limitation)
any Increased Cost attributable to Pillar 2 (The Supervisory Review Process) of
Basel II. In the event that the implementation or transposition of Basel II
substantially changes from the implementation and transposition as it is
envisaged to take place as at the date of this Agreement, the Parties undertake
to negotiate in good faith any changes to this Clause 21 (Increased Costs) which
may be necessary to reflect any Increased Costs incurred by any Finance Parties
or any of its Affiliates as a result of those changes.        

  21.3.2 In this Clause 21.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 20.1 (Definitions).      

22. OTHER INDEMNITIES     22.1 Currency indemnity

  22.1.1 If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:      

    (a) making or filing a claim or proof against that Obligor;             (b)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,             that Obligor shall as an independent
obligation, within five Business Days of demand, indemnify each Finance Party to
whom that Sum is due against any cost, loss or liability arising out of or as a
result of the conversion including any        

- 49 -


--------------------------------------------------------------------------------



    discrepancy between (A) the rate of exchange used to convert that Sum from
the First Currency into the Second Currency and (B) the rate or rates of
exchange available to that person at the time of its receipt of that Sum.      
  22.1.2 Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.      

22.2 Other indemnities   The Parent Company shall (or shall procure that an
Obligor will), within five Business Days of demand, indemnify each Finance Party
against any cost, loss or liability incurred by that Finance Party as a result
of:    

  22.2.1 the occurrence of any Event of Default;         22.2.2 a failure by an
Obligor to pay any amount due under a Finance Document on its due date,
including without limitation, any cost, loss or liability arising as a result of
Clause 35 (Sharing among the Finance Parties);         22.2.3 funding, or making
arrangements to fund, its participation in a Loan requested by a Borrower (or
the Parent Company on behalf of a Borrower) in a Utilisation Request but not
made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by that Finance Party
alone); or         22.2.4 a Loan (or part of a Loan) not being prepaid in
accordance with a notice of prepayment given by a Borrower or the Parent
Company.      

22.3 Indemnity to the Facility Agent   The Parent Company shall within five days
of demand indemnify the Facility Agent against any cost, loss or liability
incurred by the Facility Agent (acting reasonably) as a result of:  

  22.3.1 investigating any event which it reasonably believes is a Default; or  
      22.3.2 entering into or performing any foreign exchange contract for the
purposes of Clause 8.3 (Revocation of Currency); or         22.3.3 acting or
relying on any notice, request or instruction which it reasonably believes to be
genuine, correct and appropriately authorised.             23. MITIGATION BY THE
LENDERS       23.1 Mitigation

  23.1.1 Each Finance Party shall, in consultation with the Parent Company, take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 11.1 (Illegality), Clause 20 (Tax gross-up and
indemnities) or Clause 21 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

- 50 -



--------------------------------------------------------------------------------



  23.1.2 Sub-clause 23.1.1 above does not in any way limit the obligations of
any Obligor under the Finance Documents.         23.1.3 Each Finance Party shall
notify the Facility Agent as soon as reasonably practicable after it becomes
aware that any circumstances of the kind described in sub-clause 23.1.1 above
have arisen or may arise. The Facility Agent shall notify the Parent Company
promptly of any such notification from a Finance Party.      

23.2 Limitation of liability

  23.2.1 The Parent Company shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 23.1 (Mitigation).         23.2.2 A Finance Party is not obliged
to take any steps under Clause 23.1 (Mitigation) if, in the opinion of that
Finance Party (acting reasonably), to do so might be prejudicial to it.      

24. COSTS AND EXPENSES     24.1 Transaction expenses   The Parent Company shall
promptly on demand pay each Agent and the Arranger reasonable professional fees
and all out of pocket expenses (including legal fees subject to any cap referred
to in a Fee Letter) properly incurred by any of them in connection with the
negotiation, preparation, printing and execution of:    

  24.1.1 this Agreement and any other documents referred to in this Agreement;
and         24.1.2 any other Finance Documents executed after the date of this
Agreement.      

24.2 Amendment costs   If (a) an Obligor requests an amendment, waiver or
consent or (b) an amendment is required pursuant to Clause 36.9 (Change of
currency), the Parent Company shall, within five Business Days of demand,
reimburse each Agent for the amount of all costs and expenses (including legal
fees) reasonably incurred by that Agent in responding to, evaluating,
negotiating or complying with that request or requirement.     24.3 Enforcement
costs   The Parent Company shall, within five Business Days of demand, pay to
each Finance Party the amount of all:

          24.3.1 reasonable costs and expenses (including legal fees) incurred
by that Finance Party in connection with the preservation; and           24.3.2
costs and expenses (including legal fees) incurred by that Finance Party in
connection with the enforcement,         of any rights under, any Finance
Document.


- 51 -



--------------------------------------------------------------------------------


SECTION 7
GUARANTEE

25. GUARANTEE AND INDEMNITY     25.1 Guarantee and indemnity   Each Guarantor
irrevocably and unconditionally jointly and severally:


  25.1.1 guarantees to each Finance Party punctual performance by each Borrower
of all that Borrower’s obligations under the Finance Documents;         25.1.2
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and         25.1.3 indemnifies each Finance Party immediately on demand against
any cost, loss or liability suffered by that Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which that Finance
Party would otherwise have been entitled to recover.      

25.2 Continuing guarantee   This guarantee is a continuing guarantee and will
extend to the ultimate balance of sums payable by any Obligor under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.     25.3 Reinstatement   If any payment by an Obligor or any discharge
given by a Finance Party (whether in respect of the obligations of any Obligor
or any security for those obligations or otherwise) is avoided or reduced as a
result of insolvency or any similar event:    

  25.3.1 the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and         25.3.2 each
Finance Party shall be entitled to recover the value or amount of that security
or payment from each Obligor, as if the payment, discharge, avoidance or
reduction had not occurred.


25.4 Waiver of defences   The obligations of each Guarantor under this Clause 25
will not be affected by an act, omission, matter or thing which, but for this
Clause, would reduce, release or prejudice any of its obligations under this
Clause 25 (without limitation and whether or not known to it or any Finance
Party) including:


  25.4.1 any time, waiver or consent granted to, or composition with, any
Obligor or other person;

- 52 -



--------------------------------------------------------------------------------



  25.4.2 the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;    
    25.4.3 the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;        
25.4.4 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;         25.4.5 any amendment (however fundamental) or replacement of a
Finance Document or any other document or security;         25.4.6 any
unenforceability, illegality or invalidity of any obligation of any person under
any Finance Document or any other document or security; or         25.4.7 any
insolvency or similar proceedings.


25.5 Immediate recourse   Each Guarantor waives any right it may have of first
requiring any Finance Party (or any trustee or agent on its behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from that Guarantor under this Clause 25. This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
    25.6 Appropriations   Until all amounts which may be or become payable by
the Obligors under or in connection with the Finance Documents have been
irrevocably paid in full, each Finance Party (or any trustee or agent on its
behalf) may:


  25.6.1 refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and         25.6.2 hold
in an interest-bearing suspense account any moneys received from any Guarantor
or on account of any Guarantor’s liability under this Clause 25.


25.7 Deferral of Guarantors’ rights   Until all amounts which may be or become
payable by the Obligors under or in connection with the Finance Documents have
been irrevocably paid in full and unless the Facility Agent otherwise directs,
no Guarantor will exercise any rights which it may have by reason of performance
by it of its obligations under the Finance Documents:


  25.7.1 to be indemnified by an Obligor;

- 53 -



--------------------------------------------------------------------------------



  25.7.2 to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or         25.7.3 to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Finance Parties under the Finance Documents or of any other
guarantee or security taken pursuant to, or in connection with, the Finance
Documents by any Finance Party.


25.8 Release of Guarantor’s right of contribution   If any Guarantor (a
“Retiring Guarantor”) ceases to be a Guarantor in accordance with the terms of
the Finance Documents for the purpose of any sale or other disposal of that
Retiring Guarantor then on the date such Retiring Guarantor ceases to be a
Guarantor:


  25.8.1 that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and      
  25.8.2 each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.


25.9 Additional security   This guarantee is in addition to and is not in any
way prejudiced by any other guarantee or security now or subsequently held by
any Finance Party.

- 54 -



--------------------------------------------------------------------------------



SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

26. REPRESENTATIONS         Each Obligor makes the representations and
warranties set out in this Clause 26 to each Finance Party on the date of this
Agreement.       26.1 Status   26.1.1      It is a corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.         26.1.2      It and each of its Subsidiaries has the power
to own its assets and carry on its business as it is being conducted.


26.2 Binding obligations   The obligations expressed to be assumed by it in each
Finance Document are, subject to laws or legal procedures affecting the
enforceability of creditors’ rights generally and any other reservations set out
in the legal opinions listed in Schedule 2 (Conditions precedent), legal, valid,
binding and enforceable obligations.     26.3 Non-conflict with other
obligations   The entry into and performance by it of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:


  26.3.1 any law or regulation applicable to it;         26.3.2 its or any of
its Subsidiaries’ constitutional documents; or         26.3.3 any agreement or
instrument binding upon it or any of its Subsidiaries or any of its or any of
its Subsidiaries’ assets which conflict would reasonably be likely to have a
Material Adverse Effect.


26.4 Power and authority   It has the power to enter into, perform and deliver,
and has taken all necessary action to authorise its entry into, performance and
delivery of, the Finance Documents to which it is a party and the transactions
contemplated for it by those Finance Documents.     26.5 Validity and
admissibility in evidence   All Authorisations required:


  26.5.1 to enable it lawfully to enter into, exercise its rights and comply
with its obligations in the Finance Documents to which it is a party; and      
  26.5.2 to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation,


  (other than as disclosed in a legal opinion delivered to the Facility Agent
pursuant to Part I of Schedule 2 (Conditions precedent)) have been obtained or
effected and are in full force and effect.

- 55 -


--------------------------------------------------------------------------------



26.6 Governing law and enforcement

  26.6.1 The choice of English law as the governing law of the Finance Documents
will be recognised and enforced in its jurisdiction of incorporation.        
26.6.2 Any judgment obtained in England in relation to a Finance Document will
be recognised and enforced in its jurisdiction of incorporation.


26.7 Deduction of Tax   It is not required to make any deduction for or on
account of Tax from any payment it may make under any Finance Document to a
Qualifying Lender falling within sub-clause 20.1.1(a)(i) of Clause 20.1
(Definitions).     26.8 No filing or stamp taxes   Under the law of its
jurisdiction of incorporation it is not necessary that the Finance Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Finance Documents or the transactions contemplated by the
Finance Documents.     26.9 No default   No Default or Event of Default is
continuing or might reasonably be expected to result from the making of any
Utilisation.     26.10 No misleading information

  26.10.1 Any factual information, including any information which discloses
evidence of material litigation which is pending or threatened, provided by any
member of the Group to any of the Finance Parties prior to the date of this
Agreement in connection with its entry into this Agreement was true and accurate
in all material respects as at the date it was provided or as at the date (if
any) at which it is stated.         26.10.2 No information has been given or
withheld that results in the information referred to in sub-clause 26.10.1 above
being untrue or misleading in any material respect.


26.11 Financial statements

  In the case of the Company only:


  26.11.1 Its Original Financial Statements were prepared in accordance with
U.S. GAAP consistently applied.         26.11.2 Its Original Financial
Statements fairly represent its financial condition and operations
(consolidated) during the relevant financial year.


26.12 Pari passu ranking   Its payment obligations under the Finance Documents
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

- 56 -



--------------------------------------------------------------------------------



26.13 ERISA and Multiemployer Plans

  26.13.1 Each Employee Plan is in compliance in form and operation with ERISA
and the Code and all other applicable laws and regulations save where any
failure to comply would not reasonably be expected to have a Material Adverse
Effect.         26.13.2 Each Employee Plan which is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified or is in the process of being submitted to the IRS for approval or
will be so submitted during the applicable remedial amendment period, and,
nothing has occurred since the date of such determination that would reasonably
be expected to adversely affect such determination (or, in the case of an
Employee Plan with no determination, nothing has occurred that would materially
adversely affect such qualification) except, in each case, to the extent the
same would not reasonably be expected to have a Material Adverse Effect.        
26.13.3 There exists no Unfunded Pension Liability with respect to any Employee
Plan, except as would not have a Material Adverse Effect.         26.13.4
Neither the U.S. Obligor nor any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan, and if each of the U.S. Obligors
and each ERISA Affiliate were to withdraw in a complete withdrawal as of the
date hereof, the aggregate withdrawal liability that would be incurred would not
reasonably be expected to have a Material Adverse Effect.         26.13.5 There
are no actions, suits or claims pending against or involving an Employee Plan
(other than routine claims for benefits) or, to the knowledge of the Parent
Company, any U.S. Obligor or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Employee Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to have a Material Adverse Effect.         26.13.6 Each U.S.
Obligor and any ERISA Affiliate has made all material contributions to or under
each such Employee Plan required by law within the applicable time limits
prescribed thereby, the terms of such Employee Plan, or any contract or
agreement requiring contributions to an Employee Plan save where any failure to
comply would not reasonably be expected to have a Material Adverse Effect.      
  26.13.7 Neither any U.S. Obligor nor any ERISA Affiliate has ceased operations
at a facility so as to become subject to the provisions of Section 4068(a) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any
Employee Plan subject to Section 4064(a) of ERISA to which it made contributions
except, in each case, to the extent the same would not reasonably be expected to
have a Material Adverse Effect.         26.13.8 Neither any U.S. Obligor nor any
ERISA Affiliate has incurred or reasonably expects to incur any liability to
PBGC save for any liability for premiums due in the

- 57 -



--------------------------------------------------------------------------------




    ordinary course or other liability which would not reasonably be expected to
have a Material Adverse Effect.


26.14 Federal Reserve Regulations   None of the proceeds of the Loans or other
extensions of credit under this Agreement will be used, directly or indirectly,
in violation of Regulation U or Regulation X.     26.15 Investment Companies  
No Obligor or Subsidiary of an Obligor is required to be registered as an
“investment company” under the U.S. Investment Company Act of 1940 (the “1940
Act”).     26.16 Bridge facility cancelled   Any commitment of Goldman Sachs
under or pursuant to the bridge facility provided by Goldman Sachs to the Parent
Company in connection with the financing of the Acquisition has been or will be
cancelled in full on or prior to the first Utilisation Date.     26.17
Repetition   The Repeating Representations are deemed to be made by each Obligor
(by reference to the facts and circumstances then existing) on:


  26.17.1 the date of each Utilisation Request and the first day of each
Interest Period; and         26.17.2 in the case of an Additional Obligor, the
day on which the company becomes (or it is proposed that the company becomes) an
Additional Obligor.


27. INFORMATION UNDERTAKINGS       The undertakings in this Clause 27 remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.     27.1 Financial
statements   The Parent Company shall supply to the Facility Agent in sufficient
copies for all the Lenders:


  27.1.1 as soon as the same are made public, but in any event within 120 days
after the end of each of its financial years its audited consolidated financial
statements for that financial year; and         27.1.2 as soon as the same are
made public, but in any event within 90 days after the end of each half of each
of its financial years its unaudited consolidated financial statements for that
financial half year.


27.2 Compliance Certificate

  27.2.1 The Parent Company shall supply to the Facility Agent, with each set of
financial statements delivered pursuant to sub-clauses 27.1.1 and 27.1.2 of
Clause 27.1 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with Clause 28 (Financial
covenants) as at the date as at which those financial statements were drawn up.

- 58 -

--------------------------------------------------------------------------------




  27.2.2 Each Compliance Certificate shall be signed by the finance director of
the Parent Company and, at the request of the Facility Agent (acting
reasonably), in the case of the Compliance Certificate required to be delivered
with the audited consolidated financial statements for the financial year, shall
be reported on by the Parent Company’s auditors in the form agreed by the Parent
Company’s auditors and the Facility Agent, provided that certification by the
auditors shall relate only to compliance by the Parent Company with its
obligations set out in Clause 28 (Financial Covenants).


27.3 Requirements as to financial statements

  27.3.1 The Parent Company shall procure that each set of financial statements
delivered pursuant to Clause 27.1 (Financial statements) is prepared using U.S.
GAAP.         27.3.2 Following the completion of any Holding Company Scheme, in
accordance with this Agreement, New Holdco must supply to the Facility Agent
together with its audited consolidated financial statements for the financial
year in which the Holding Company Scheme has completed, required to be delivered
pursuant to sub-clause 27.1.1 of Clause 27.1 (Financial Statements), a
reconciliation between those financial statements and the financial statements
of the Company relevant to the financial year in which the Holding Company
Scheme has completed, which shall be reported on by New Holdco’s auditors in the
form agreed by New Holdco’s auditors and the Facility Agent (acting reasonably).
        27.3.3 The Parent Company shall procure that each set of financial
statements delivered pursuant to Clause 27.1 (Financial statements) is prepared
using U.S. GAAP, and accounting practices and financial reference periods
consistent with those applied in the preparation of the Original Financial
Statements unless, in relation to any set of financial statements, it notifies
the Facility Agent that there has been a change in U.S. GAAP, or the accounting
practices or reference periods and its auditors deliver to the Facility Agent:


      (i) a description of any change necessary for those financial statements
to reflect the U.S. GAAP, accounting practices and reference periods upon which
those Original Financial Statements were prepared; and                 (ii)
sufficient information, in form and substance as may be reasonably required by
the Facility Agent, to enable the Lenders to determine whether Clause 28
(Financial Covenants) has been complied with and make an accurate comparison
between the financial position indicated in those financial statements and those
Original Financial Statements.


    Any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

- 59 -

--------------------------------------------------------------------------------



  27.3.4 If the Parent Company notifies the Facility Agent of a change in
accordance with sub-clause 27.3.3 above then the Parent Company and Facility
Agent shall enter into negotiations in good faith with a view to agreeing:


      (i) whether or not the change might result in any material alteration in
the commercial effect of any of the terms of this Agreement; and                
(ii) if so, any amendments to this Agreement which may be necessary to ensure
that the change does not result in any material alteration in the commercial
effect of those terms               and if any amendments are agreed they shall
take effect and be binding on each of the Parties in accordance with their
terms.


27.4 Information: miscellaneous   The Parent Company shall supply to the
Facility Agent (in sufficient copies for all the Lenders, if the Facility Agent
so requests):


  27.4.1 all documents dispatched by the Parent Company to its shareholders (or
any class of them) or its creditors generally at the same time as they are
dispatched;         27.4.2 promptly upon becoming aware of them, copies of any
public announcement made by the Parent Company which discloses the details of
any material litigation, arbitration or administrative proceedings which are
current, threatened or pending against any member of the Group; and        
27.4.3 promptly, such further information as any Finance Party (through the
Facility Agent) may reasonably request at reasonable times and at reasonable
intervals.


27.5 Notification of default   Each Obligor shall notify the Facility Agent of
any Default (and the steps, if any, being taken to remedy it) promptly upon
becoming aware of its occurrence (unless that Obligor is aware that a
notification has already been provided by another Obligor).     27.6 “Know your
customer” checks

  27.6.1 If:


    (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;             (b) any change in the status of an Obligor or the
composition of the shareholders of an Obligor after the date of this Agreement;
or             (c) a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
(which would be permitted under Clause 31 (Changes to the Lenders)) prior to
such assignment or transfer,               obliges an Agent or any Lender (or,
in the case of paragraph (c) above, any prospective new Lender) to comply with
“know your customer” or similar

- 60 -

--------------------------------------------------------------------------------




    identification procedures in circumstances where the necessary information
is not already available to it, each Obligor shall promptly upon the request of
any Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is within that Obligor’s possession or control reasonably
requested by that Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (c) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph (c) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.     27.6.2
Each Lender shall promptly upon the request of an Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
required under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.     27.6.3 The Parent Company shall, by
not less than 10 Business Days’ prior written notice to the Agent, notify the
Agent (which shall promptly notify the Lenders) of its intention to request that
one of its Subsidiaries becomes an Additional Obligor pursuant to Clause 32
(Changes to the Obligors).     27.6.4 Following the giving of any notice
pursuant to sub-clause 27.6.3 above, if the accession of such Additional Obligor
obliges an Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Parent Company shall promptly upon the request
of that Agent or any Lender supply, or procure the supply of, such documentation
and other evidence as is reasonably requested by the Agent (for itself or on
behalf of any Lender) or any Lender (for itself or on behalf of any prospective
new Lender) in order for the Agent or such Lender or any prospective new Lender
to carry out and be satisfied it has complied with the results of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the accession of such Subsidiary to this Agreement as an
Additional Obligor.   27.7 “Know your customer” confirmation   Each Lender
confirms as at the date of this Agreement that, under “know your customer”
requirements in existence as at the date of this Agreement, it does not require
financial statements for Obligors other than the Parent Company.   28. FINANCIAL
COVENANTS   28.1 Financial definitions   In this Clause 28:  

- 61 -



--------------------------------------------------------------------------------




  “Borrowings” means, at any time, any indebtedness in respect of:         (a)
the principal amount of moneys borrowed and any net debit balances at banks
after application of applicable account pooling arrangements;     (b) the
principal amount raised under acceptance credit facilities other than
acceptances relating to the purchase or sale of goods in the ordinary course of
trading;     (c) the principal amount of any debenture, bond, note, loan stock,
commercial paper or other securities;     (d) the capitalised element of
indebtedness under finance leases or capital leases entered into primarily as a
method of raising finance or financing the acquisition of the asset leased;    
(e) receivables sold or discounted other than receivables sold or discounted in
the ordinary course of trading or on non-recourse terms;     (f) indebtedness
arising from deferred payment agreements except in the ordinary course of
trading;     (g) any fixed or minimum premium payable on repayment of any debt
instrument;     (h) principal amounts raised under any other transaction having
the commercial effect of a borrowing; or     (i) (without double counting) any
guarantee, indemnity or similar assurance for any of the items referred to in
paragraphs (a) to (h) above.  

  “Cash” means, at any time:         (a) cash at bank denominated in sterling,
dollars, euro or other currency freely convertible into the Base Currency and
freely transferable and credited to an account in the name of a member of the
Group with a reputable financial institution and to which a member of the Group
is alone beneficially entitled and for so long as that cash is repayable on
demand; (i) repayment of that cash is not contingent on the prior discharge of
any other indebtedness of any Group member or of any other person whatsoever or
on the satisfaction of any other condition; (ii) there is no Security over that
cash except Security created or constituted pursuant to a Finance Document or
Security securing obligations of a member of the Group granted in favour of
another member of the Group; and (iii) such cash is freely and immediately
available and convertible into the Base Currency to be applied in repayment or
prepayment of the Borrowings; and     (b) to the extent the relevant
indebtedness is included in Borrowings, cash collateral provided for such
indebtedness up to a maximum amount equal to the principal amount of such
indebtedness.         “Cash Equivalent Investments” means: 


- 62 -



--------------------------------------------------------------------------------




  (a) debt securities denominated in sterling, dollars, euro or other currency
freely convertible into the Base Currency issued by, or unconditionally
guaranteed by the United Kingdom or the United States of America or other which
are not convertible into any other form of security and having not more than
three months to final maturity;     (b) debt securities denominated in sterling,
dollars or euro or other currency freely convertible into the Base Currency
which are not convertible into any other form of security, and having not more
than three months to final maturity, at all times rated P-1 (Moody’s Investor
Services Inc.) or A-1 (Standard & Poors’ Corporation) and which are not issued
or guaranteed by any member of the Group;     (c) certificates of deposit
denominated in sterling, dollars or euro or other currency freely convertible
into the Base Currency issued by, and acceptances by, banking institutions
authorised under applicable legislation of the United Kingdom rated P-1 (Moody’s
Investor Services Inc.) or A-1 (Standard & Poor’s Corporation); and     (d)
other securities (if any) approved in writing by the Facility Agent,        
provided that:    

  (a) there is no Security over the investments referred to in paragraphs (a) to
(d) above except Security created or constituted pursuant to a Finance Document
or Security securing obligations of a member of the Group granted in favour of
another member of the Group; and     (b) cash proceeds of the investments
referred to in paragraphs (a) to (d) above are freely and immediately available
and convertible into the Base Currency to be applied in repayment or prepayment
of the Borrowings.         “EBITDA” means in respect of any Relevant Period,
consolidated operating income for such period (after giving effect to the
following adjustments, if applicable):    

  (a) before deducting any corporation tax or other taxes on income, profits or
gains;     (b) before deducting interest payable and before adding interest
receivable;     (c) before deducting unusual or non-recurring losses or charges,
provided that:       (i) to the extent such charges include a current or future
period cash component, such amounts shall be deducted from EBITDA when paid,
except for:        (A) any fees and expenses relating to the Acquisition,
including financial and investment banking fees not in excess of US$25,000,000
paid prior to the Facility A Termination Date;        (B) integration and
reorganisation costs relating to the Acquisition and US reorganisation costs, an
aggregate amount not in excess of US$100,000,000 paid prior to the Facility A
Termination Date;  

- 63 -



--------------------------------------------------------------------------------




      (C) NRP 104 Milestone Payments; and                 (D) other up-front
milestone and licensing payments, not in excess of US$100,000,000 paid prior to
the Facility A Termination Date,                 provided that the aggregate
amount of costs in relation to sub-paragraphs (A), (B) and (D) above must not
exceed US$100,000,000 in any 12 month period; and             (ii)  any accruals
or reserves in the ordinary course of business shall be excluded;        

  (d) before adding extraordinary gains and non-cash gains;     (e) after
deducting the amount of net profit (or adding back the amount of net loss) of
any Group company (other than the Parent Company) which is attributable to any
third party (other than another Group company) which is a shareholder in that
Group company;     (f) after adding back the amount of any loss and after
deducting the amount of any gain against book value arising on a disposal of any
asset (other than stock disposed of in the ordinary course of trading);     (g)
before taking into account any unrealised exchange gains and losses;     (h)
after deducting any income (to the extent not received in cash) from any
associate or joint venture or any other companies in which a Group company has a
minority interest;     (i) before deducting any depreciation or amortisation;  
  (j) before deducting any distributions; and     (k) before deducting any
non-cash write-offs of in-process research and development, goodwill, non-cash
stock compensation charges, non-cash stock revaluation charges arising on an
acquisition and non-cash write-offs of any investments, intellectual property or
fixed assets.         EBITDA shall be adjusted, at any time, on a pro-forma
basis to include businesses or assets acquired in the period and exclude
businesses or assets disposed of in the period (and for the avoidance of doubt,
EBITDA in respect of the business of Transkaryotic and its Subsidiaries shall be
calculated by annualising the figures for any Relevant Period during which
Transkaryotic and its Subsidiaries are owned by the Group).    

  “Liquid Investments” means at any time:         (a) any investment in
marketable debt obligations for which a recognised trading market exists and not
convertible or exchangeable to any other security provided that:       (i) each
obligation has a credit rating of either A+ or A-1 or higher by Standard &
Poor’s Corporation (or in each case the equivalent rating including the  

- 64 -



--------------------------------------------------------------------------------




      equivalent money market fund rating by Standard & Poor’s Corporation) or
A1 or P-1 or higher by Moody’s Investor Services Inc. (or in each case the
equivalent rating including the equivalent money market fund rating by Moody’s
Investor Services Inc.) and further provided that no more than 25% of all such
investments shall be rated A+ and A-1 by Standard & Poor’s Corporation (and in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor’s Corporation) and A1 and P-1 by Moody’s Investor
Services Inc. (and in each case the equivalent rating including the equivalent
money market fund rating by Moody’s Investor Services Inc.);         (ii)  each
obligation is beneficially owned by a member of the Group;         (iii) no
obligation is issued by or guaranteed by a member of the Group; and         (iv)
there is no Security over such obligation save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group; and       (b) any investment accessible within 30
days in money market funds which have a credit rating of either A-1 or higher by
Standard & Poor’s Corporation (or in each case the equivalent rating including
the equivalent money market fund rating by Standard & Poor’s Corporation) or P-1
or higher by Moody’s Investor Services Inc.(or in each case the equivalent
rating including the equivalent money market fund rating by Moody’s Investor
Services Inc.) or Rule 2a7 Money Market Funds as defined in the US Investment
Company Act 1940 provided that:         (i) such investment is beneficially
owned by a member of the Group; and         (ii) there is no Security over such
investment save pursuant to the Finance Documents or Security securing
obligations of a member of the Group granted in favour of another member of the
Group,              

provided that the cash proceeds of the investments referred to in paragraphs (a)
and (b) above, either through sale or redemption, are freely and immediately
available and convertible into the Base Currency to be applied in repayment or
prepayment of the Borrowings.

“Net Debt” means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.

“Net Interest” means, in respect of any Relevant Period, the sum of (a) the
amount of interest and similar charges payable by the Group during such period
less (b) the amount of interest received or receivable and any similar income of
the Group during such period.

“Relevant Period” means each period of twelve months ending on the last day of
the Parent Company’s financial year and each period of twelve months ending on
the last day of the

- 65 -



--------------------------------------------------------------------------------




  first half of the Parent Company’s financial year with the first such period
ending on 31 December 2005.   28.2 Financial condition   The Parent Company
shall ensure that:     28.2.1 the ratio of Net Debt to EBITDA of the Group in
respect of the most recently ended Relevant Period shall not, at any time,
exceed 3.0:1; and     28.2.2 the ratio of EBITDA of the Group to Net Interest in
respect of the most recently ended Relevant Period shall not be less than 4.0:1.
  28.3 Financial testing   28.3.1 The financial covenants set out in Clause 28.2
(Financial condition) shall be tested by reference to each of the financial
statements and/or each Compliance Certificate delivered pursuant to Clause 27.2
(Compliance Certificate) with the first such test to be made in respect of the
Relevant Period ending on 31 December 2005.     28.3.2 If sub-clause 27.3.3 of
Clause 27.3 (Requirements as to financial statements) applies (and for so long
as no amendments to the contrary have been agreed pursuant to sub-clause 27.3.4
of Clause 27.3 (Requirements as to financial statements)), then the financial
covenants set out in Clause 28.2 (Financial condition) shall be tested by
reference to the relevant financial statements as adjusted pursuant to
sub-clause 27.3.3 of Clause 27.3 (Requirements as to financial statements)
(and/or relevant Compliance Certificate delivered in accordance with Clause 27.2
(Compliance Certificate)) to reflect the basis upon which the Original Financial
Statements were prepared, and to the extent relevant, any other information
delivered to the Facility Agent in accordance with sub-clause 27.3.3 of Clause
27.3 (Requirements as to financial statements).   29. GENERAL UNDERTAKINGS    
The undertakings in this Clause 29 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.   29.1 Authorisations   Each Obligor shall
promptly obtain, comply with and do all that is necessary to maintain in full
force and effect any Authorisation required under any law or regulation of its
jurisdiction of incorporation to enable it to perform its obligations under the
Finance Documents and to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any Finance
Document subject to any applicable bankruptcy, insolvency, reorganisation,
moratorium and other similar laws or legal procedures affecting the
enforceability of creditors’ rights generally and any other reservations set out
in any of the legal opinions listed in Schedule 2 (Conditions precedent).  

- 66 -



--------------------------------------------------------------------------------




29.2 Compliance with laws   Each Obligor shall comply in all respects with all
laws to which it may be subject, if failure so to comply would have a Material
Adverse Effect.   29.3 Negative pledge   29.3.1 No Obligor shall (and the Parent
Company shall ensure that no other member of the Group will) create or permit to
subsist any Security over any of its assets.     29.3.2 No Obligor shall (and
the Parent Company shall ensure that no other member of the Group will):      
(a) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any other member of
the Group;       (b) sell, transfer or otherwise dispose of any of its
receivables on recourse terms;       (c) enter into any arrangement under which
money or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts; or       (d) enter into any other
preferential arrangement having a similar effect,       in circumstances where
the arrangement or transaction is entered into primarily as a method of raising
Financial Indebtedness or of financing the acquisition of an asset.     29.3.3
Sub-clauses 29.3.1 and 29.3.2 above do not apply to:       (a) any Security (or
transaction (“Quasi-Security”) described in sub-clause 29.3.2 above) created
with the prior written consent of the Majority Lenders;       (b) any Security
or Quasi-Security listed in Schedule 10 (Existing Security) except to the extent
the principal amount secured by that Security exceeds the amount stated in that
Schedule;       (c) any netting or set-off arrangement entered into by any
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting or setting-off debit and credit balances;       (d) any lien
arising by operation of law and in the ordinary course of trading and not as a
result of any default or omission by any member of the Group;       (e) any
future title retention provisions to which a member of the Group is subject
entered into in the ordinary course of trading;       (f) any netting or set-off
arrangement entered into by any member of the Group under any treasury
transaction entered into in the ordinary course of business;       (g) any
Security or Quasi-Security over or affecting any asset acquired by a member of
the Group after the date of this Agreement if:  

- 67 -



--------------------------------------------------------------------------------




    (i) the Security or Quasi-Security was not created in contemplation of
theacquisition of that asset by a member of the Group;       (ii) the principal
amount secured has not been increased in contemplation of, or since the
acquisition of that asset by a member of the Group; and       (iii) the Security
or Quasi-Security is removed or discharged within six months of the date of
acquisition of such asset;      (h) any Security or Quasi-Security over or
affecting any asset of any company which becomes a member of the Group after the
date of this Agreement, where the Security or Quasi-Security is created prior to
the date on which that company becomes a member of the Group, if:       (i) the
Security or Quasi-Security was not created in contemplation of the acquisition
of that company;       (ii) the principal amount secured has not increased in
contemplation of or since the acquisition of that company; and       (iii) the
Security or Quasi-Security is removed or discharged within six months of that
company becoming a member of the Group;      (i) any Security entered into
pursuant to any Finance Document; or      (j) any Security or Quasi-Security
securing indebtedness the principal amount of which (when aggregated with the
principal amount of any other indebtedness which has the benefit of Security or
Quasi-Security given by any member of the Group other than any permitted under
paragraphs (a) to (h) above) does not exceed at any time US$100,000,000 (or its
equivalent in another currency or currencies).     29.3.4 Sub-clause 29.3.2
above does not apply to any Quasi-Security granted by a member of the Group in
favour of another member of the Group.   29.4 Disposals   29.4.1 No Obligor
shall (and the Parent Company shall ensure that no other member of the Group
will), enter into a single transaction or a series of transactions (whether
related or not) and whether voluntary or involuntary to sell, lease, transfer,
dispose by way of de-merger or otherwise dispose of any asset.     29.4.2
Sub-clause 29.4.1 above does not apply to any sale, lease, transfer or other
disposal:      (a) made in the ordinary course of business of the disposing
entity;      (b) of assets in exchange for other assets which are comparable or
superior as to value;  

- 68 -



--------------------------------------------------------------------------------




    (c) in the form of out-licensing arrangements entered into by a member of
the Group in the ordinary course of trading;       (d) of Shire Laboratories
Inc.;       (e) of obsolete assets on normal commercial terms;       (f) of
assets by one member of the Group to another member of the Group;       (g) of
cash for any purpose permitted under the Finance Documents;       (h) of assets
held by any member of the Group if such member of the Group has already
contracted to dispose of such assets at the time such member of the Group is
acquired;       (i) made with the prior written consent of the Majority Lenders;
      (j) of cash by the payment of dividends and other distributions in respect
of share capital permitted under the Finance Documents and which are not
contrary to law;       (k) at market value and on arm’s length terms where the
higher of the market value and consideration receivable (when aggregated with
the higher of the market value and consideration receivable for any other sale,
lease, transfer or other disposal by the Group, other than any permitted under
paragraphs (a) to (j) above) does not exceed US$250,000,000 (or its equivalent
in another currency or currencies) in any financial year.        

  For the purpose of this Clause 29.4, “ordinary course of business” means the
ordinary course of trading of the relevant entity or made as part of the
day-to-day operation of the relevant entity as carried on at the date hereof or
as part of any activities ancillary to the ordinary course of trading.     29.5
Change of business   The Parent Company shall procure that no substantial change
is made to the general nature of the business of the Group from that carried on
at the date of this Agreement.   29.6 Insurance   Each Obligor shall (and the
Parent Company shall ensure that each member of the Group will) maintain
material insurances on and in relation to its business and assets against those
risks and to the extent as is usual for companies carrying on the same or
substantially similar business (and each member of the Group may maintain
insurances with a captive insurer for this purpose).   29.7 Loans and Guarantees
  29.7.1 No Obligor shall (and the Parent Company shall ensure that no member of
the Group will) make any loans or grant any credit.     29.7.2 Sub-clause 29.7.1
above does not apply to:  

- 69 -



--------------------------------------------------------------------------------




   (a) loans existing at the date of this Agreement and listed in Schedule 11
(Existing Loans) to the Agreement except to the extent the principal amount of
the loans exceeds the amount stated in that Schedule;      (b) trade credit in
the ordinary course of trading;      (c) loans to directors or employees in the
ordinary course of business not exceeding US$10,000,000 in aggregate;      (d)
loans or credit made by one member of the Group to another member of the Group;
     (e) loans entered into pursuant to any Finance Documents;      (f) loans or
credit made with the consent of the Majority Lenders; and      (g) loans or
credit the principal amount of which (when aggregated with the principal amount
of any other loans given by any member of the Group other than any permitted
under paragraphs (a) to (f) above) does not exceed US$50,000,000 (or its
equivalent in another currency or currencies).   29.8 Financial Indebtedness  
29.8.1 No Obligor shall (and the Parent Company shall ensure that no member of
the Group will) incur or allow to remain outstanding any Financial Indebtedness.
    29.8.2 Sub-clause 29.8.1 above does not apply to:      (a) any Financial
Indebtedness incurred under the Finance Documents;      (b) any Existing
Financial Indebtedness and any refinancing thereof (to the extent the aggregate
amount outstanding is not increased as a result of or pursuant to the
refinancing);      (c) trade credit in the ordinary course of trading;      (d)
Financial Indebtedness arising under loans made by one member of the Group to
another member of the Group;      (e) any debt capital market issue to the
extent the Debt Proceeds are applied in prepayment and cancellation of the
Facilities pursuant to sub-clause 12.2.2 of Clause 12.2 (Mandatory prepayment
and Cancellation out of certain proceeds);      (f) a derivative transaction
entered into in the ordinary course of treasury operations and not for
speculative purposes;      (g) Financial Indebtedness incurred with the consent
of the Majority Lenders; and      (h) other Financial Indebtedness, the
principal amount of which (when aggregated with the principal amount of any
other Financial Indebtedness incurred by any member of the Group other than any
permitted under paragraphs (a) to (g)  

- 70 -



--------------------------------------------------------------------------------



      above) does not, at any time, exceed US$100,000,000 (or its equivalent in
another currency or currencies).        

29.9 Compliance with ERISA   No Obligor shall:     29.9.1 allow, or permit any
of its ERISA Affiliates to allow, (i) any Employee Plan with respect to which
any U.S. Obligor or any of its ERISA Affiliates may have any liability to be
voluntarily terminated, (ii) any U.S. Obligor or ERISA Affiliates to withdraw
from any Employee Plan, (iii) any ERISA Event to occur with respect to any
Employee Plan, or (iv) any unwaived Accumulated Funding Deficiency (as defined
in Section 302 of ERISA and Section 412 of the Code) to exist involving any of
its Employee Plans; to the extent that any of the events described in (i), (ii),
(iii) or (iv), singly or in the aggregate, could have a Material Adverse Effect;
    29.9.2 allow, or permit any of its ERISA Affiliates to allow the aggregate
amount of any Unfunded Pension Liabilities among all Employee Plans (taking into
account only Employee Plans with Unfunded Pension Liabilities existing at the
time) at any time to exceed an amount which would be reasonably likely to have a
Material Adverse Effect;     29.9.3 fail, or permit any of its ERISA Affiliates
to fail, to comply in any material respect with ERISA or the related provisions
of the Code, if any such non-compliance, singly or in the aggregate, would be
reasonably likely to have a Material Adverse Effect; or     29.9.4 establish or
become part of a Multiemployer Plan.   29.10 New Holdco   29.10.1 The Finance
Parties hereby consent to the Company and any other member of the Group entering
into the Holding Company Scheme provided that New Holdco accedes as a Guarantor
to this Agreement in accordance with Clause 32.4 (Additional Guarantors)
immediately upon completion of the Holding Company Scheme.     29.10.2 The
Finance Parties shall enter into such consent documentation as the Company or
New Holdco shall reasonably require consenting to the reduction of share capital
and/or share premium account of New Holdco for the purpose of ensuring that the
reserve arising upon such reduction shall constitute a distributable reserve.  
30. EVENTS OF DEFAULT       Each of the events or circumstances set out in this
Clause 30 is an Event of Default (subject to, in the case of an Events of
Default relating to the Acquisition of Transkaryotic and its Subsidiaries, the
remedy period referred to in Clause 30.14 (Clean up period)).   30.1 Non-payment
  An Obligor does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless:  

- 71 -



--------------------------------------------------------------------------------




  30.1.1 its failure to pay is caused by administrative or technical error; and
    30.1.2 payment is made within 5 Business Days of its due date.   30.2
Financial covenants   Any requirement of Clause 28 (Financial covenants) is not
satisfied.   30.3 Other obligations   30.3.1 An Obligor does not comply with any
provision of the Finance Documents (other than those referred to in Clause 30.1
(Non-payment) and Clause 30.2 (Financial covenants)).     30.3.2 No Event of
Default under sub-clause 30.3.1 above will occur if the failure to comply is
capable of remedy and is remedied within 20 Business Days of the Facility Agent
giving notice to the Parent Company or the Parent Company becoming aware of the
failure to comply.   30.4 Misrepresentation   Any representation or statement
made or deemed to be made by an Obligor in the Finance Documents is or proves to
have been incorrect or misleading in any material respect when made or deemed to
be made and which, if the circumstances giving rise to the misrepresentation or
the misrepresentation are capable of remedy, are not remedied within 20 Business
Days of the Facility Agent giving notice to the Parent Company or the Parent
Company becoming aware of the misrepresentation.   30.5 Cross default   30.5.1
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.     30.5.2 Any Financial
Indebtedness of any member of the Group is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).     30.5.3 Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described).     30.5.4 Any creditor of any member of the Group becomes entitled
to declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).     30.5.5 No Event of Default will occur under this Clause 30.5 if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within sub- clauses 30.5.1 to 30.5.4 above is less than
US$50,000,000 (or its equivalent in any other currency or currencies).   30.6
Insolvency   30.6.1 A Material Company is unable or admits inability to pay its
debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated  

- 72 -



--------------------------------------------------------------------------------




    financial difficulties, commences negotiations with one or more of its
creditors with a view to rescheduling any of its indebtedness.     30.6.2 The
value of the assets of any Material Company is less than its liabilities (taking
into account contingent and prospective liabilities).     30.6.3 A moratorium is
declared in respect of any indebtedness of any Material Company.   30.7
Insolvency proceedings   30.7.1 Any corporate action, legal proceedings or other
procedure or step is taken in relation to:       (a) the suspension of payments,
a moratorium of any indebtedness, winding-up, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any Material Company other than a solvent liquidation or
reorganisation of any Material Company which is not an Obligor;       (b) a
composition, compromise, assignment or arrangement with any creditor of any
Material Company;       (c) the appointment of a liquidator (other than in
respect of a solvent liquidation of a Material Company which is not an Obligor),
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of any Material Company or any of its assets; or    
  (d) enforcement of any Security over any assets of any Material Company,      
or any analogous procedure or step is taken in any jurisdiction.     30.7.2
Notwithstanding paragraphs (a) to (d) above, an Event of Default will occur
under this Clause 30.7 only if in the case of a petition being presented or an
application made for the appointment of a liquidator or administrator, it is not
discharged within 21 days.   30.8 Creditors’ process   Any expropriation,
attachment, sequestration, distress or execution affects any asset or assets of
a Material Company which has an aggregate value of not less than US$10,000,000.
  30.9 Ownership of the Obligors   An Obligor (other than a Parent Company) is
not or ceases to be a Subsidiary of the Parent Company.   30.10 Unlawfulness  
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.   30.11 Repudiation   An Obligor repudiates a Finance
Document or evidences an intention to repudiate a Finance Document.  

- 73 -



--------------------------------------------------------------------------------




30.12 Material adverse change   30.12.1 A material adverse change in the
business, operations, assets or financial condition of the Group, considered as
a whole, which is likely to have a material adverse effect on the ability of the
Obligors, taken as a whole, or the Parent Company to meet their respective
payment obligations under this Agreement.     30.12.2 For the purpose of a
determination in respect of sub-clause 30.12.1 above, the following events and
information will be considered not to have a material adverse effect described
under sub-clause 30.12.1 above:       (a) any litigation, arbitration,
administrative or regulatory proceedings disclosed in the 10-Q and 10-K
statements of the Company or Transkaryotic most recently filed with the SEC
prior to the date of this Agreement;       (b) the results of the clinical trial
evaluating the use of a product of Transkaryotic, Iduronate-2-Sulfatase, to be
used for the treatment of Hunter Syndrome, entitled “Assessment of I2S in MPSII”
to be announced following the date of this Agreement; or       (c) completion of
the Acquisition,       and for the avoidance of doubt, a product coming off
patent or orphan designation in the normal course of its life cycle (including
the financial effects thereof) shall not constitute a material adverse change
under this Clause 30.12.   30.13 Employee Plans   Any ERISA Event shall have
occurred or Clause 29.9 (Compliance with ERISA) shall be breached, and the
liability of a U.S. Obligor or its ERISA Affiliates, either individually or in
the aggregate, related to such ERISA Event or breaches, individually or when
aggregated with all other ERISA Events and all such breaches, would have or
would be reasonably expected to have a Material Adverse Effect.   30.14 Clean up
period   For a period of 90 days from (and including) the date a member of the
Group becomes the owner of record of the shares the subject of the Acquisition,
an event which would otherwise constitute a Default or an Event of Default but
for this Clause 30.14 (Clean up period) will not constitute an Event of Default,
provided that:     30.14.1 it is an event which is capable of remedy; and    
30.14.2 that event relates to Transkaryotic and/or its Subsidiaries.   30.15
Acceleration   On and at any time after the occurrence of an Event of Default
which is continuing the Facility Agent may, and shall if so directed by the
Majority Lenders, by notice to the Parent Company:     30.15.1 cancel the Total
Commitments whereupon they shall immediately be cancelled;  

- 74 -



--------------------------------------------------------------------------------




  30.15.2 declare that all or part of the Loans, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or     30.15.3 declare that all or part of the Loans be payable on
demand, whereupon they shall immediately become payable on demand by the
Facility Agent on the instructions of the Majority Lenders.         If an Event
of Default under Clause 30.7 (Insolvency Proceedings) shall occur in respect of
any U. S. Obligor as a result of the filing by or against such U.S. Obligor of a
petition for relief under the United States Bankruptcy Code, then without notice
to such U.S. Obligor or any other act by the Facility Agent or any other person,
the Loans to such U.S. Obligor, interest thereon and all other amounts owed by
such U.S. Obligor under the Finance Documents shall become immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
are expressly waived.

- 75 -



--------------------------------------------------------------------------------



SECTION 9
CHANGES TO PARTIES

31. CHANGES TO THE LENDERS   31.1 Assignments and transfers by the Lenders  
Subject to this Clause 31, a Lender (the “Existing Lender”) may:     31.1.1
assign any of its rights; or     31.1.2 transfer by novation any of its rights
and obligations,     to another bank or financial institution (the “New Lender”)
provided that:     31.1.3 any Revolving Lender which transfers all or any part
of its Revolving Commitment shall in addition transfer or procure its Affiliate
to transfer, as the case may be, a pro rata proportion of its or its Affiliate’s
Swingline Commitment (if any); and     31.1.4 any Swingline Lender which
transfers all or any part of its Available Swingline Commitment shall in
addition transfer or procure its Affiliate to transfer, as the case may be, a
pro rata portion of its or its Affiliate’s Revolving Commitment (if any).   31.2
Conditions of assignment or transfer   31.2.1 A transfer of part of a Commitment
or the rights and obligations under this Agreement by the Existing Lender must
be in a minimum amount of US$10,000,000.     31.2.2 The consent of the Parent
Company is required for an assignment or transfer by an Existing Lender, unless:
      (a) the assignment or transfer is to another Lender or an Affiliate of a
Lender; or       (b) at the time of the assignment or transfer, an Event of
Default has occurred and is continuing.     31.2.3 The consent of the Parent
Company to an assignment or transfer must not be unreasonably withheld or
delayed. The Parent Company will be deemed to have given its consent ten
Business Days after the Existing Lender has requested it unless consent is
expressly refused by the Parent Company within that time.     31.2.4 An
assignment will only be effective on:       (a) receipt by the Facility Agent of
written confirmation from the New Lender (in form and substance satisfactory to
the Facility Agent) that the New Lender will assume the same obligations to the
other Finance Parties as it would have been under if it was an Original Lender;
      (b) performance by the relevant Agent of all “know your customer” or other
checks relating to any person that it is required to carry out in relation to
such  

- 76 -



--------------------------------------------------------------------------------




      assignment to a New Lender, the completion of which that Agent shall
promptly notify to the Existing Lender and the New Lender; and       (c) entry
by the New Lender into a Confidentiality Undertaking with the Parent Company.  
  31.2.5 A transfer will only be effective if the procedure set out in Clause
31.5 (Procedure for transfer) is complied with and if the New Lender has, prior
to the Transfer Date, entered into a Confidentiality Undertaking with the Parent
Company.     31.2.6 If:       (a) a Lender assigns or transfers any of its
rights or obligations under the Finance Documents or changes its Facility
Office; and       (b) as a result of circumstances existing at the date the
assignment, transfer or change occurs, an Obligor would be obliged to make a
payment to the New Lender or Lender acting through its new Facility Office under
Clause 20 (Tax gross-up and indemnities) or Clause 21 (Increased costs),      
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.   31.3 Assignment
or transfer fee   The New Lender shall, on the date upon which an assignment or
transfer takes effect, pay to the Facility Agent (for its own account) a fee of
US$1,750.   31.4 Limitation of responsibility of Existing Lenders   31.4.1
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:  
    (a) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;       (b) the financial condition of
any Obligor;       (c) the performance and observance by any Obligor of its
obligations under the Finance Documents or any other documents; or       (d) the
accuracy of any statements (whether written or oral) made in or in connection
with any Finance Document or any other document,       and any representations
or warranties implied by law are excluded.     31.4.2 Each New Lender confirms
to the Existing Lender and the other Finance Parties that it:  

- 77 -



--------------------------------------------------------------------------------




    (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and      (b) will continue to make its
own independent appraisal of the creditworthiness of each Obligor and its
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force.     31.4.3 Nothing in any Finance
Document obliges an Existing Lender to:      (a) accept a re-transfer from a New
Lender of any of the rights and obligations assigned or transferred under this
Clause 31; or      (b) support any losses directly or indirectly incurred by the
New Lender by reason of the non-performance by any Obligor of its obligations
under the Finance Documents or otherwise.   31.5 Procedure for transfer   31.5.1
Subject to the conditions set out in Clause 31.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with sub-clause 31.5.3 below when
the Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, subject to sub-clause 31.5.2 below, as soon as reasonably practicable
after receipt by it of a duly completed Transfer Certificate appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Transfer Certificate.     31.5.2 The
Facility Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is reasonably satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.     31.5.3 On the Transfer Date:      (a) to the extent that in the
Transfer Certificate the Existing Lender seeks to transfer by novation its
rights and obligations under the Finance Documents each of the Obligors and the
Existing Lender shall be released from further obligations towards one another
under the Finance Documents and their respective rights against one another
under the Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);      (b) each of the Obligors and the New Lender shall assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharged Rights and Obligations only insofar as that Obligor
and the New Lender have assumed and/or acquired the same in place of that
Obligor and the Existing Lender;  

- 78 -



--------------------------------------------------------------------------------




    (c) the Facility Agent, the Arranger, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Facility Agent, the Arranger and the Existing
Lender shall each be released from further obligations to each other under the
Finance Documents; and      (d) the New Lender shall become a Party as a
“Lender”.   31.6 Copy of Transfer Certificate to Parent Company   The Facility
Agent shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, send to the Parent Company a copy of that Transfer Certificate.  
31.7 Disclosure of information   Any Lender may disclose to any of its
Affiliates and any other person:     31.7.1 to (or through) whom that Lender
assigns or transfers (or may potentially assign or transfer) all or any of its
rights and obligations under this Agreement;     31.7.2 with (or through) whom
that Lender enters into (or may potentially enter into) any sub-participation in
relation to, or any other transaction under which payments are to be made by
reference to, this Agreement or any Obligor; or     31.7.3 to whom, and to the
extent that, information is required to be disclosed by any applicable law or
regulation,       any information about any Obligor, the Group and the Finance
Documents as that Lender shall consider appropriate if, in relation to
sub-clauses 31.7.1 and 31.7.2 above, the person to whom the information is to be
given has entered into a Confidentiality Undertaking with that Lender prior to
the disclosure of the information the subject of the Confidentiality
Undertaking.     32. CHANGES TO THE OBLIGORS   32.1 Assignment and transfers by
Obligors   No Obligor may assign any of its rights or transfer any of its rights
or obligations under the Finance Documents.   32.2 Additional Borrowers   32.2.1
Subject to compliance with the provisions of sub-clauses 27.6.3 and 27.6.4 of
Clause 27.6 (“Know your customer” checks), the Parent Company may request that
any of its Subsidiaries becomes an Additional Borrower. That Subsidiary shall
become an Additional Borrower if:      (a) all the Lenders approve the addition
of that Subsidiary (which approval is not to be unreasonably withheld) other
than in the case of a Subsidiary incorporated in the United Kingdom or the
United States of America, in which case no approval by the Lenders is required;
 

- 79 -



--------------------------------------------------------------------------------




    (b) the Parent Company delivers to the Facility Agent a duly completed and
executed Accession Letter;      (c) the Parent Company confirms that no Default
is continuing or will occur as a result of that Subsidiary becoming an
Additional Borrower; and      (d) the Facility Agent has received all of the
documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent) in relation to that Additional Borrower, each in form and substance
satisfactory to the Facility Agent, acting reasonably.     32.2.2 The Facility
Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).   32.3 Resignation of a Borrower   32.3.1 The Parent Company may
request that a Borrower (other than the Parent Company) ceases to be a Borrower
by delivering to the Facility Agent a Resignation Letter.     32.3.2 The
Facility Agent shall accept a Resignation Letter and notify the Parent Company
and the Lenders of its acceptance if:      (a) no Default is continuing or will
result from the acceptance of the Resignation Letter (and the Parent Company has
confirmed this is the case); and      (b) the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents,      whereupon
that company shall cease to be a Borrower and shall have no further rights or
obligations under the Finance Documents.   32.4 Additional Guarantors   32.4.1
Subject to compliance with the provisions of sub-clauses 27.6.3 and 27.6.4 of
Clause 27.6 (“Know your customer” checks), the Parent Company may request that
any of its Subsidiaries (or the Company may request that New Holdco, as the case
may be) become an Additional Guarantor. That Subsidiary (or New Holdco, as the
case may be) shall become an Additional Guarantor if:      (a) the Parent
Company (or the Company, in the case of New Holdco) delivers to the Facility
Agent a duly completed and executed Accession Letter; and      (b) the Facility
Agent has received all of the documents and other evidence listed in Part II of
Schedule 2 (Conditions precedent) in relation to that Additional Guarantor, each
in form and substance reasonably satisfactory to the Facility Agent.     32.4.2
The Facility Agent shall notify the Parent Company (or the Company, in the case
of New Holdco) and the Lenders promptly upon being satisfied that it has
received (in  

- 80 -



--------------------------------------------------------------------------------




    form and substance satisfactory to it) all the documents and other evidence
listed in Part II of Schedule 2 (Conditions precedent).   32.5 Repetition of
Representations   Delivery of an Accession Letter constitutes confirmation by
the relevant Subsidiary (or New Holdco, as the case may be) that the Repeating
Representations are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.  
32.6 Resignation of a Guarantor   32.6.1 The Parent Company may request that a
Guarantor (other than the Parent Company) ceases to be a Guarantor by delivering
to the Facility Agent a Resignation Letter.     32.6.2 The Facility Agent shall
accept a Resignation Letter and notify the Parent Company and the Lenders of its
acceptance if:      (a) no Default is continuing or will result from the
acceptance of the Resignation Letter (and the Parent Company has confirmed this
is the case); and      (b) (other than in relation to the resignation of the
Company as a guarantor) all the Lenders have consented to the Parent Company’s
request.  

- 81 -



--------------------------------------------------------------------------------



SECTION 10
THE FINANCE PARTIES

33. ROLE OF THE AGENT AND THE ARRANGER   33.1 Appointment of the Agent   33.1.1
Each other Finance Party appoints each of the Agents to act as its agent under
and in connection with the Finance Documents.     33.1.2 Each other Finance
Party authorises each Agent to exercise the rights, powers, authorities and
discretions specifically given to that Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.   33.2 Duties of the Agent   33.2.1 An Agent shall promptly
forward to a Party the original or a copy of any document which is delivered to
the Agent for that Party by any other Party.     33.2.2 Except where a Finance
Document specifically provides otherwise, an Agent is not obliged to review or
check the adequacy, accuracy or completeness of any document it forwards to
another Party.     33.2.3 If an Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the other Finance Parties.     33.2.4 If
an Agent is aware of the non-payment of any principal, interest, commitment fee
or other fee payable to a Finance Party (other than the Agents or the Arranger)
under this Agreement it shall promptly notify the other Finance Parties.    
33.2.5 Each Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.   33.3 Role of the Arranger   Except as specifically
provided in the Finance Documents, the Arranger has no obligations of any kind
to any other Party under or in connection with any Finance Document.   33.4 No
fiduciary duties   33.4.1 Nothing in this Agreement constitutes any Agent or the
Arranger as a trustee or fiduciary of any other person.     33.4.2 Neither an
Agent nor the Arranger shall be bound to account to any Lender for any sum or
the profit element of any sum received by it for its own account.   33.5
Business with the Group   An Agent and the Arranger may accept deposits from,
lend money to and generally engage in any kind of banking or other business with
any member of the Group.   33.6 Rights and discretions of the Agent   33.6.1 An
Agent may rely on:  

- 82 -



--------------------------------------------------------------------------------




    (a) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and      (b) any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.     33.6.2 An Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:      (a) no Default has
occurred (unless it has actual knowledge of a Default arising under Clause 30.1
(Non-payment));      (b) any right, power, authority or discretion vested in any
Party or the Majority Lenders has not been exercised; and      (c) any notice or
request made by the Parent Company (other than a Utilisation Request or
Selection Notice) is made on behalf of and with the consent and knowledge of all
the Obligors.     33.6.3 An Agent may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.     33.6.4 An
Agent may act in relation to the Finance Documents through its personnel and
agents.     33.6.5 An Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.     33.6.6
Notwithstanding any other provision of any Finance Document to the contrary,
neither an Agent nor the Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.   33.7
Majority Lenders’ instructions   33.7.1 Unless a contrary indication appears in
a Finance Document, each Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent in accordance with any instructions given to it
by the Majority Lenders (or, if so instructed by the Majority Lenders, refrain
from exercising any right, power, authority or discretion vested in it as Agent)
and (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.  
  33.7.2 Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.     33.7.3 an Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) until it
has received such security  

- 83 -



--------------------------------------------------------------------------------




    as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.    
33.7.4 In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) each Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.     33.7.5 An Agent is
not authorised to act on behalf of a Lender (without first obtaining that
Lender’s consent) in any legal or arbitration proceedings relating to any
Finance Document.   33.8 Responsibility for documentation   Neither an Agent nor
the Arranger:     33.8.1 is responsible for the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by the Agent,
the Arranger, an Obligor or any other person given in or in connection with any
Finance Document or the Information Memorandum; or     33.8.2 is responsible for
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with any Finance Document.   33.9
Exclusion of liability   33.9.1 Without limiting sub-clause 33.9.2 below, an
Agent will not be liable for any action taken by it under or in connection with
any Finance Document, unless directly caused by its gross negligence or wilful
misconduct.     33.9.2 No Party (other than an Agent) may take any proceedings
against any officer, employee or agent of the Agent in respect of any claim it
might have against the Agent or in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Finance Document and any
officer, employee or agent of the Agent may rely on this Clause subject to
Clause 1.4 (Third Party Rights) and the provisions of the Third Parties Act.    
33.9.3 No Agent will be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.
    33.9.4 Nothing in this Agreement shall oblige an Agent or the Arranger to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent and the Arranger that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.  

- 84 -



--------------------------------------------------------------------------------




33.10 Lenders’ indemnity to the Agent   Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify each Agent, within three Business Days of demand, against any cost,
loss or liability incurred by the Agent (otherwise than by reason of the Agent’s
gross negligence or wilful misconduct) in acting as Agent under the Finance
Documents (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).   33.11 Resignation of the Agent   33.11.1 An Agent may
resign and appoint one of its Affiliates as successor by giving notice to the
other Finance Parties and the Parent Company.     33.11.2 Alternatively an Agent
may resign by giving notice to the other Finance Parties and the Parent Company,
in which case the Majority Lenders (after consultation with the Parent Company)
may appoint a successor Agent.     33.11.3 If the Majority Lenders have not
appointed a successor Agent in accordance with sub-clause 33.11.2 above within
30 days after notice of resignation was given, the Agent (after consultation
with the Parent Company) may appoint a successor Agent.     33.11.4 The retiring
Agent shall, at its own cost, make available to the successor Agent such
documents and records and provide such assistance as the successor Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents.     33.11.5 The Agent’s resignation notice shall only
take effect upon the appointment of a successor.     33.11.6 Upon the
appointment of a successor, the retiring Agent shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 33. Its successor and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.     33.11.7 After consultation
with the Parent Company, the Majority Lenders may, by notice to the Agent,
require it to resign in accordance with sub-clause 33.11.2 above. In this event,
the Agent shall resign in accordance with sub-clause 33.11.2 above.   33.12
Confidentiality   33.12.1 In acting as agent for the Finance Parties, each Agent
shall be regarded as acting through its agency division which shall be treated
as a separate entity from any other of its divisions or departments.     33.12.2
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.  

- 85 -



--------------------------------------------------------------------------------




33.13 Relationship with the Lenders   33.13.1 Each Agent may treat each Lender
as a Lender, entitled to payments under this Agreement and acting through its
Facility Office unless it has received not less than five Business Days prior
notice from that Lender to the contrary in accordance with the terms of this
Agreement.     33.13.2 Each Lender shall supply the Facility Agent with any
information required by the Facility Agent in order to calculate the Mandatory
Cost in accordance with Schedule 5 (Mandatory Cost formulae).   33.14 Credit
appraisal by the Lenders   Without affecting the responsibility of any Obligor
for information supplied by it or on its behalf in connection with any Finance
Document, each Lender confirms to each Agent and the Arranger that it has been,
and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:     33.14.1 the financial
condition, status and nature of each member of the Group;     33.14.2 the
legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;  
  33.14.3 whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and     33.14.4 the adequacy, accuracy and/or completeness of the
Information Memorandum and any other information provided by the Agent, any
Party or by any other person under or in connection with any Finance Document,
the transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.   33.15 Reference Banks   If a
Reference Bank (or, if a Reference Bank is not a Lender, the Lender of which it
is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Parent Company) appoint another Lender or an Affiliate of
a Lender to replace that Reference Bank.   33.16 Agent’s Management Time   Any
amount payable to an Agent under Clause 22.3 (Indemnity to the Facility Agent),
Clause 24 (Costs and expenses) and Clause 33.10 (Lenders’ indemnity to the
Agent) shall include thecost of utilising the Agent’s extraordinary management
time or other extraordinary resources not contemplated at the date of this
Agreement (in connection with any Default, any request for or granting of a
waiver or consent, or amendment to a Finance Document or the

- 86 -



--------------------------------------------------------------------------------




  preservation or enforcement of any right arising under the Finance Documents)
and will be calculated on the basis of such reasonable daily or hourly rates as
the Agent may notify to the Parent Company and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 19 (Fees).   33.17
Deduction from amounts payable by the Agent   If any Party owes an amount to an
Agent under the Finance Documents the Agent may, after giving notice to that
Party, deduct an amount not exceeding that amount from any payment to that Party
which the Agent would otherwise be obliged to make under the Finance Documents
and apply the amount deducted in or towards satisfaction of the amount owed. For
the purposes of the Finance Documents that Party shall be regarded as having
received any amount so deducted.   33.18 USA Patriot Act   Each Lender hereby
notifies each Obligor that pursuant to the requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
such Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identity such Obligor in
accordance with the USA Patriot Act.   34. CONDUCT OF BUSINESS BY THE FINANCE
PARTIES     No provision of this Agreement will:     34.1.1 interfere with the
right of any Finance Party to arrange its affairs (tax or otherwise) in whatever
manner it thinks fit;     34.1.2 oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or     34.1.3 oblige any Finance Party to
disclose any information relating to its affairs (tax or otherwise) or any
computations in respect of Tax.   35. SHARING AMONG THE FINANCE PARTIES   35.1
Payments to Finance Parties   If a Finance Party (a “Recovering Finance Party”)
receives or recovers any amount from an Obligor other than in accordance with
Clause 36 (Payment mechanics) and applies that amount to a payment due under the
Finance Documents then:     35.1.1 the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery, to the relevant
Agent;     35.1.2 that Agent shall determine whether the receipt or recovery is
in excess of the amount the Recovering Finance Party would have been paid had
the receipt or recovery been received or made by the Agent and distributed in
accordance with Clause 36 (Payment mechanics), without taking account of any Tax
which would be imposed on the Agent in relation to the receipt, recovery or
distribution; and  

- 87 -



--------------------------------------------------------------------------------




  35.1.3 the Recovering Finance Party shall, within three Business Days of
demand by that Agent, pay to the Agent an amount (the “Sharing Payment”) equal
to such receipt or recovery less any amount which the Agent determines may be
retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 36.5 (Partial payments).   35.2 Redistribution of
payments   The relevant Agent shall treat the Sharing Payment as if it had been
paid by the relevant Obligor and distribute it between the Finance Parties
(other than the Recovering Finance Party) in accordance with Clause 36.5
(Partial payments).   35.3 Recovering Finance Party’s rights   35.3.1 On a
distribution by an Agent under Clause 35.2 (Redistribution of payments), the
Recovering Finance Party will be subrogated to the rights of the Finance Parties
which have shared in the redistribution.     35.3.2 If and to the extent that
the Recovering Finance Party is not able to rely on its rights under sub-clause
33.3.1 above, the relevant Obligor shall be liable to the Recovering Finance
Party for a debt equal to the Sharing Payment which is immediately due and
payable.   35.4 Reversal of redistribution   If any part of the Sharing Payment
received or recovered by a Recovering Finance Party becomes repayable and is
repaid by that Recovering Finance Party, then:     35.4.1 each Finance Party
which has received a share of the relevant Sharing Payment pursuant to Clause
35.2 (Redistribution of payments) shall, upon request of the relevant Agent, pay
to that Agent for account of that Recovering Finance Party an amount equal to
the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and     35.4.2 that Recovering Finance Party’s rights
of subrogation in respect of any reimbursement shall be cancelled and the
relevant Obligor will be liable to the reimbursing Finance Party for the amount
so reimbursed.   35.5 Exceptions   35.5.1 This Clause 35 shall not apply to the
extent that the Recovering Finance Party would not, after making any payment
pursuant to this Clause, have a valid and enforceable claim against the relevant
Obligor.     35.5.2 A Recovering Finance Party is not obliged to share with any
other Finance Party any amount which the Recovering Finance Party has received
or recovered as a result of taking legal or arbitration proceedings, if:  

    (a) it notified that other Finance Party of the legal or arbitration
proceedings; and        

- 88 -



--------------------------------------------------------------------------------





        (b) that other Finance Party had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

- 89 -



--------------------------------------------------------------------------------



SECTION 11
ADMINISTRATION

36. PAYMENT MECHANICS   36.1 Payments to each Agent   36.1.1 On each date on
which an Obligor or a Lender is required to make a payment under a Finance
Document, that Obligor or Lender shall make the same available to the relevant
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the relevant Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.     36.1.2 Payment shall be made to such
account in the principal financial centre of the country of that currency (or,
in relation to euro, in a principal financial centre in a Participating Member
State or London) with such bank as the relevant Agent specifies.   36.2
Distributions by the Agent   Each payment received by an Agent under the Finance
Documents for another Party shall, subject to Clause 36.3 (Distributions to an
Obligor), Clause 36.4 (Clawback) and Clause 33.17 (Deduction from amounts
payable by the Agent) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank in the principal financial centre of the
country of that currency (or, in relation to euro, in the principal financial
centre of a Participating Member State or London).   36.3 Distributions to an
Obligor   An Agent may (with the consent of the Obligor or in accordance with
Clause 37 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.   36.4 Clawback  
36.4.1 Where a sum is to be paid to an Agent under the Finance Documents for
another Party, an Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.    
36.4.2 If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.  

- 90 -



--------------------------------------------------------------------------------




36.5 Partial payments   36.5.1 If an Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:
      (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of each Agent and the Arranger under the Finance Documents;       (b)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;       (c) thirdly, in or towards
payment pro rata of any principal due but unpaid under this Agreement; and      
(d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.     36.5.2 An Agent shall, if so directed by the
Majority Lenders, vary the order set out in paragraphs (a) to (d) of sub-clause
36.5.1 above.     36.5.3 Sub-clauses 36.5.1 and 36.5.2 and above will override
any appropriation made by an Obligor.   36.6 No set-off by Obligors   All
payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.   36.7 Business Days   36.7.1 Any payment which is due to be
made on a day that is not a Business Day shall be made on the next Business Day
in the same calendar month (if there is one) or the preceding Business Day (if
there is not).     36.7.2 During any extension of the due date for payment of
any principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date.   36.8
Currency of account   36.8.1 Subject to sub-clauses 36.8.2 to 36.8.5 below, the
Base Currency is the currency of account and payment for any sum due from an
Obligor under any Finance Document.     36.8.2 A repayment of a Loan or Unpaid
Sum or a part of a Loan or Unpaid Sum shall be made in the currency in which
that Loan or Unpaid Sum is denominated on its due date.     36.8.3 Each payment
of interest shall be made in the currency in which the sum in respect of which
the interest is payable was denominated when that interest accrued.  

- 91 -



--------------------------------------------------------------------------------




  36.8.4 Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.     36.8.5 Any
amount expressed to be payable in a currency other than the Base Currency shall
be paid in that other currency.   36.9 Change of currency   36.9.1 Unless
otherwise prohibited by law, if more than one currency or currency unit are at
the same time recognised by the central bank of any country as the lawful
currency of that country, then:       (a) any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Facility Agent (after consultation with the
Parent Company); and       (b) any translation from one currency or currency
unit to another shall be at the official rate of exchange recognised by the
central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Facility Agent (acting reasonably).     36.9.2
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (acting reasonably and after consultation with the
Parent Company) specifies to be necessary, be amended to comply with any
generally accepted conventions and market practice in the Relevant Interbank
Market and otherwise to reflect the change in currency.   37. SET-OFF       A
Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.   38. NOTICES   38.1 Communications
in writing   Any communication to be made under or in connection with the
Finance Documents shall be made in writing and, unless otherwise stated, may be
made by fax or letter.   38.2 Addresses   The address and fax number (and the
department or officer, if any, for whose attention the communication is to be
made) of each Party for any communication or document to be made or delivered
under or in connection with the Finance Documents is:     38.2.1 in the case of
the Company, that identified with its name below;  

- 92 -



--------------------------------------------------------------------------------




  38.2.2 in the case of each Lender or any other Original Obligor, that notified
in writing to the Facility Agent on or prior to the date on which it becomes a
Party; and     38.2.3 in the case of an Agent, that identified with its name
below,     or any substitute address or fax number or department or officer as
the Party may notify to the Facility Agent (or the Facility Agent may notify to
the other Parties, if a change is made by the Facility Agent) by not less than
five Business Days’ notice.   38.3 Delivery   38.3.1 Any communication or
document made or delivered by one person to another under or in connection with
the Finance Documents will only be effective:       (a) if by way of fax, when
received in legible form; or       (b) if by way of letter, when it has been
left at the relevant address or five Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address,       and,
if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.     38.3.2 Any communication or document to be made or delivered to
an Agent will be effective only when actually received by the Agent and then
only if it is expressly marked for the attention of the department or officer
identified with the Agent’s signature below (or any substitute department or
officer as the Agent shall specify for this purpose).     38.3.3 All notices
from or to an Obligor shall be sent through an Agent.     38.3.4 Any
communication or document made or delivered to the Company in accordance with
this Clause will be deemed to have been made or delivered to each of the
Obligors.   38.4 Notification of address and fax number   Promptly upon receipt
of notification of an address and fax number or change of address or fax number
pursuant to Clause 38.2 (Addresses) or changing its own address or fax number,
the Facility Agent shall notify the other Parties.   38.5 Electronic
communication   38.5.1 Any communication to be made between an Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if that Agent and the relevant
Lender:       (a) agree that, unless and until notified to the contrary, this is
to be an accepted form of communication;       (b) notify each other in writing
of their electronic mail address and/or any other information required to enable
the sending and receipt of information by that means; and  

- 93 -



--------------------------------------------------------------------------------




   (c) notify each other of any change to their address or any other such
information supplied by them.     38.5.2 Any electronic communication made
between an Agent and a Lender will be effective only when actually received in
readable form and in the case of any electronic communication made by a Lender
to that Agent only if it is addressed in such a manner as the Agent shall
specify for this purpose.   38.6 English language   38.6.1 Any notice given
under or in connection with any Finance Document must be in English.     38.6.2
All other documents provided under or in connection with any Finance Document
must be:      (a) in English; or      (b) if not in English, and if so required
by the Facility Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.   39. CALCULATIONS AND
CERTIFICATES   39.1 Accounts   In any litigation or arbitration proceedings
arising out of or in connection with a Finance Document, the entries made in the
accounts maintained by a Finance Party are prima facie evidence of the matters
to which they relate.   39.2 Certificates and Determinations   Any certification
or determination by a Finance Party of a rate or amount under any Finance
Document is, in the absence of manifest or proven error, prima facie evidence of
the matters to which it relates.   39.3 Day count convention   Any interest,
commission or fee accruing under a Finance Document will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days or, in any case where the practice in the Relevant Interbank Market
differs, in accordance with that market practice.   40. PARTIAL INVALIDITY    
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.  

- 94 -



--------------------------------------------------------------------------------




41. REMEDIES AND WAIVERS     No failure to exercise, nor any delay in
exercising, on the part of any Finance Party, any right or remedy under the
Finance Documents shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.   42. AMENDMENTS AND WAIVERS   42.1 Required consents   42.1.1 Subject to
Clause 42.2 (Exceptions) any term of the Finance Documents may be amended or
waived only with the consent of the Majority Lenders and the Obligors and any
such amendment or waiver will be binding on all Parties.     42.1.2 The Facility
Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.   42.2 Exceptions   42.2.1 An amendment or waiver that
has the effect of changing or which relates to:       (a) the definition of
“Majority Lenders” in Clause 1.1 (Definitions);       (b) an extension to the
date of payment of any amount under the Finance Documents;       (c) a reduction
in the Margin or a reduction in the amount of any payment of principal,
interest, fees or commission payable;       (d) an increase in or an extension
of any Commitment;       (e) a change to the Borrowers or Guarantors other than
in accordance with Clause 32 (Changes to the Obligors);       (f) any provision
which expressly requires the consent of all the Lenders; or       (g) Clause 2.3
(Finance Parties’ rights and obligations), Clause 31 (Changes to the Lenders) or
this Clause 42,       shall not be made without the prior consent of all the
Lenders.     42.2.2 An amendment or waiver which relates to the rights or
obligations of an Agent or the Arranger may not be effected without the consent
of that Agent or the Arranger.   43. COUNTERPARTS     Each Finance Document may
be executed in any number of counterparts, and this has the same effect as if
the signatures on the counterparts were on a single copy of the Finance
Document.  

- 95 -



--------------------------------------------------------------------------------



SECTION 12
GOVERNING LAW AND ENFORCEMENT

44. GOVERNING LAW     This Agreement is governed by English law.   45.
ENFORCEMENT   45.1 Jurisdiction   45.1.1 The courts of England have
non-exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement (including a dispute regarding the existence, validity or
termination of this Agreement) (a “Dispute”).     45.1.2 The Parties agree that
the courts of England are the most appropriate and convenient courts to settle
Disputes and accordingly no Party will argue to the contrary.   45.2 Service of
process   Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in England and
Wales):     45.2.1 irrevocably appoints the Company as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document; and     45.2.2 agrees that failure by an agent for
service of process to notify the relevant Obligor of the process will not
invalidate the proceedings concerned.   45.3 Waiver of jury trial   Each of the
parties to this Agreement irrevocably waives trial by jury in any action or
proceeding with respect to this Agreement or any of the Finance Documents.  

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

- 96 -



--------------------------------------------------------------------------------



SCHEDULE 1
THE ORIGINAL PARTIES

Part I
The Original Obligors

Name of Original Borrower  Registration number (or  Country / state of   
equivalent, if any)  incorporation        Shire Pharmaceuticals Group plc 
2883758  England        Shire Global Finance Limited  5418960  England       
Shire Holdings Europe Limited  3158354  England        Shire Pharmaceuticals
Ireland Limited  349143  Republic of Ireland        Sparta Acquisition
Corporation  3955078  Delaware, USA        Shire Holdings US AG  3142633 
Delaware, USA        Shire LLC  0575739  Kentucky, USA              Name of
Original Guarantor  Registration number (or  Country / state of    equivalent,
if any)  incorporation        Shire Pharmaceuticals Group plc  2883758  England 


- 97 -



--------------------------------------------------------------------------------



Part II
The Original Revolving Lenders

Name of Original Revolving  Facility A  Facility B  Facility Office         
Lender  Commitment  Commitment            ABN AMRO Bank N.V.  US$100,000,000 
US$60,000,000  250 Bishopsgate,        London EC2M        4AA          Barclays
Bank PLC  US$100,000,000  US$60,000,000  5 The North        Colonnade, Canary   
    Wharf, London       E14 4BB          Citibank International Plc 
US$100,000,000  US$60,000,000  Citigroup Centre,       25 Canada Square,       
Canary Wharf,       London E14 5LB          HSBC Bank plc  US$100,000,000 
US$60,000,000  8 Canada Square        London        E14 5HQ          The Royal
Bank of Scotland  US$100,000,000  US$60,000,000  135 Bishopsgate  plc     
London        EC2M 3UR 


- 98 -



--------------------------------------------------------------------------------




  Part III    The Original Dollar Swingline Lenders         Name of Original
Dollar  Swingline Commitment  Facility Office                    Swingline
Lender          ABN AMRO Bank N.V.  US$50,000,000  540 West Madison Street,    
Suite 2621 Chicago, IL     60661       Barclays Bank PLC  US$50,000,000  c/o
Barclays Group Inc.,     Client Services Unit as US     Dollar Funding    
Administrator, 11th Floor,     222 Broadway, New York,     NY 10038 USA      
Citicorp USA, Inc.  US$50,000,000  2 Penns Way     New Castle DE. 19720     USA
      HSBC Bank plc  US$50,000,000  8 Canada Square     London     E14 5HQ      
The Royal Bank of Scotland plc  US$50,000,000  101 Park Avenue,     12th Floor  
  New York, NY     10178         Part IV     The Original Euro Swingline Lenders
        Name of Original Euro  Swingline Commitment  Facility Office         
          Swingline Lender          ABN AMRO Bank N.V.  US$50,000,000  250
Bishopsgate, London     EC2M 4AA       Barclays Bank PLC  US$50,000,000  5 The
North Colonnade,     Canary Wharf, London E14     4BB       Citibank
International Plc  US$50,000,000  Citigroup Centre, 25 Canada


- 99 -



--------------------------------------------------------------------------------




    Square, Canary Wharf,      London E14 5LB        HSBC Bank plc 
US$50,000,000  8 Canada Square      London      E14 5HQ        The Royal Bank of
Scotland plc  US$50,000,000  135 Bishopsgate,      London      EC2M 3UR 


- 100 -



--------------------------------------------------------------------------------



SCHEDULE 2
CONDITIONS PRECEDENT

Part I
Conditions precedent to initial Utilisation

1. Original Obligors     (a) A copy of the constitutional documents of each
Original Obligor.     (b) A copy of a good standing certificate (including
verification of tax status) with respect to each U.S. Obligor, issued as of a
recent date by the Secretary of State or other appropriate official of each U.S.
Obligor’s jurisdiction of incorporation or organisation.     (c) A copy of a
resolution of the board of directors (or a duly appointed committee of the board
of directors) of each Original Obligor:       (i) approving the terms of, and
the transactions contemplated by, the Finance Documents to which it is a party
and resolving that it execute the Finance Documents to which it is a party;    
  (ii)      authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and       (iii)      authorising
a specified person or persons, on its behalf, to sign and/or despatch all
documents and notices (including, if relevant, any Utilisation Request and
Selection Notice) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party.     (d) A specimen of the
signature of each person authorised by the resolution referred to in paragraph
(c) above.     (e) A certificate of the Company (signed by a director or other
authorised signatory) confirming that borrowing or guaranteeing, as appropriate,
the Total Commitments would not cause any borrowing, guaranteeing or similar
limit binding on any Original Obligor to be exceeded.     (f) A certificate of
an authorised signatory of the relevant Original Obligor certifying that each
copy document relating to it specified in this Part I of Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.   2.      Legal opinions     (a) A legal opinion of Clifford
Chance LLP legal advisers to the Arranger and the Agents in England.  

- 101 -



--------------------------------------------------------------------------------




  (b) If an Original Obligor is incorporated in a jurisdiction other than
England and Wales, a legal opinion of the legal advisers to the Arranger and
Agents or the Company, as the case may be, in the relevant jurisdiction.   3.   
  Other documents and evidence     (a) Duly executed Fee Letters and this
Agreement.     (b) Evidence that any agent for service of process referred to in
Clause 45.2 (Service of process), if not an Original Obligor, has accepted its
appointment.     (c) The Original Financial Statements and interim financial
statements of the Company.     (d) Evidence that the fees, costs and expenses
then due from the Company pursuant to Clause 19 (Fees) and Clause 24 (Costs and
expenses) have been paid or will be paid by the first Utilisation Date.     (e)
Evidence that the date of completion of the Acquisition will fall on or before
the first Utilisation and, in any event, will fall no later than 31 December
2005.     (f) Any information that is requested by a Finance Party (acting
reasonably) to ensure compliance with applicable “Know Your Customer”
requirements.     (g) A copy of any other Authorisation or other document,
opinion or assurance which the Facility Agent considers to be reasonably
necessary or desirable (if it has notified the Company accordingly) in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document.  

- 102 -



--------------------------------------------------------------------------------



Part II
Conditions precedent required to be
delivered by an Additional Obligor

1.      An Accession Letter, duly executed by the Additional Obligor and the
Company.   2.      A copy of the constitutional documents of the Additional
Obligor.   3.      A copy of a good standing certificate (including verification
of tax status) with respect to each U.S. Obligor, issued as of a recent date by
the Secretary of State or other appropriate official of each U.S. Obligor’s
jurisdiction of incorporation or organisation.   4.      A copy of a resolution
of the board of directors (or a duly appointed committee of the board of
directors) of the Additional Obligor:     (a) approving the terms of, and the
transactions contemplated by, the Accession Letter and the Finance Documents and
resolving that it execute the Accession Letter;     (b) authorising a specified
person or persons to execute the Accession Letter on its behalf; and     (c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents.   5. 
    A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   6.      A certificate of the Additional
Obligor (signed by a director or other authorised signatory) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on it to be exceeded.   7. 
    A certificate of an authorised signatory of the Additional Obligor
certifying that each copy document listed in this Part II of Schedule 2 is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Letter.   8.      A copy of any other Authorisation or
other document, opinion or assurance which the Facility Agent considers to be
reasonably necessary or desirable in connection with the entry into and
performance of the transactions contemplated by the Accession Letter or for the
validity and enforceability of any Finance Document.   9.      If available, the
latest audited financial statements of the Additional Obligor.   10. A legal
opinion of [                  ], legal advisers to the Arranger and the Agents
in England.  

- 103 -



--------------------------------------------------------------------------------




11. If the Additional Obligor is incorporated in a jurisdiction other than
England and Wales, a legal opinion of the legal advisers to the Arranger and the
Agents or the Parent Company, as the case may be, in the jurisdiction in which
the Additional Obligor is incorporated.   12. If the proposed Additional Obligor
is incorporated in a jurisdiction other than England and Wales, evidence that
the agent for service of process specified in Clause 45.2 (Service of process),
if not an Obligor, has accepted its appointment in relation to the proposed
Additional Obligor.  

- 104 -



--------------------------------------------------------------------------------



SCHEDULE 3
REQUESTS

Part I
Utilisation Request - Revolving Loan

From:[Borrower]

To:[Facility Agent]

Dated:

Dear Sirs

Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [ ] 2005 (the “Agreement”)

1.      We refer to the Agreement. This is a Utilisation Request. Terms defined
in the Agreement have the same meaning in this Utilisation Request unless given
a different meaning in this Utilisation Request.   2.      We wish to borrow a
Loan on the following terms:  

  Proposed Utilisation Date:  [       ] (or, if that is not a Business Day, the 
next Business Day)          Facility to be utilised:  [Facility A]/[Facility
B]*          Currency of Loan:  [        ]         Amount:  [        ] or, if
less, the Available Facility         Interest Period:  [        ]


3.      We confirm that each condition specified in Clause 4.2 (Further
conditions precedent) is satisfied on the date of this Utilisation Request.  
4.      The proceeds of this Loan should be credited to [account].   5.     
This Utilisation Request is irrevocable.  

Yours faithfully

......................................
authorised signatory for
[name of relevant Borrower]

* delete as appropriate

- 105 -



--------------------------------------------------------------------------------



Part II
Utilisation Request - Swingline Loan

From:[Borrower]

To:[Swingline Agent]

Dated:

Dear Sirs


Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [ ] 2005 (the “Agreement”)

1.      We refer to the Agreement. This is a Utilisation Request. Terms defined
in the Agreement have the same meaning in this Utilisation Request unless given
a different meaning in this Utilisation Request.   2.      We wish to borrow a
Swingline Loan on the following terms:  

  Proposed Utilisation Date:  [       ] (or, if that is not a Business Day, the 
next Business Day)          Facility to be utilised:  Swingline Facility        
Currency of Loan:  [        ]         Amount:  [        ] or, if less, the
Available Facility         Interest Period:  [        ]


3.      We confirm that each condition specified in Clause 6.4 (Swingline
Lenders’ participation) is satisfied on the date of this Utilisation Request.  
4.      The proceeds of this Swingline Loan should be credited to [account].  
5.      This Utilisation Request is irrevocable.  

Yours faithfully

......................................
authorised signatory for
[name of relevant Borrower]

- 106 -



--------------------------------------------------------------------------------



Part III
Selection Notice

Applicable to a Term-Out Loan 

From:  [Borrower] [Parent Company]*  To:  [Facility Agent]      Dated:   


Dear Sirs


Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [        ] 2005 (the “Agreement”)

1.      We refer to the Agreement. This is a Selection Notice. Terms defined in
the Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.     2. We refer to the following
Term-Out Loan[s] with an Interest Period ending on [        ].     3. We request
that the next Interest Period for the above Term-Out Loan[s] is [        ].    
4. This Selection Notice is irrevocable. 

Yours faithfully

......................................
authorised signatory for
[the Parent Company on behalf of] [insert name of Relevant Borrower]


- 107 -



--------------------------------------------------------------------------------



SCHEDULE 4
TERM-OUT REQUEST

To:

From:

Dated:


Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [        ] 2005 (the “Agreement”)

1.      We refer to the Agreement. Terms defined in the Agreement have the same
meaning when used in this request.   2.      We hereby give you notice that we
wish the Lenders to *[make a Term-Out Loan] and/or [convert an existing Facility
B Loan into a Term-Out Loan] under Facility B as follows:-     (a) Currency
...............................................................     (b) Amount
of the Facility B undrawn to be utilised on the Term-Out Date
............................................................................    
(c) Amount(s) of any existing Facility B Loans to be converted on the Term-Out
Date
............................................................................  
3.      We confirm that, as at the date of this Term-Out Request, each condition
specified in [Clause [15.2 (Conversion of a Term-Out Loan)]] / [Clause 15.3
(Conversion of Undrawn Commitment)] is satisfied on the date of this Term-Out
Request.   4.      The proceeds of this Term-Out Request should be credited to
[insert account details].  

Yours faithfully

For and on behalf of

 

* Delete as appropriate.

- 108 -



--------------------------------------------------------------------------------



SCHEDULE 5
MANDATORY COST FORMULAE

1.      The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.      On the first day of each Interest Period
(or as soon as possible thereafter) the Facility Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Facility Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.   3.      The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Facility Agent. This percentage will be certified by that Lender
in its notice to the Facility Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.  
4.      The Additional Cost Rate for any Lender lending from a Facility Office
in the United Kingdom will be calculated by the Facility Agent as follows:    
(a) in relation to a sterling Loan:      

    AB + C( B – D) + E × 0.01 per cent. per annum                100 – (A +C )  
        (b) in relation to a Loan in any currency other than sterling:        

    E × 0.01 per cent. per annum.          300

        Where:
          A      is the percentage of Eligible Liabilities (assuming these to be
in excess of any stated minimum) which that Lender is from time to time required
to maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B      is the percentage rate of
interest (excluding the Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in sub-clause 16.3.1 of
Clause 16.3 (Default interest)) payable for the relevant Interest Period on the
Loan.  

- 109 -



--------------------------------------------------------------------------------




  C      is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     D      is the percentage rate per annum payable by the
Bank of England to the Facility Agent on interest bearing Special Deposits.    
E      is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Facility Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Facility Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.  

5.      For the purposes of this Schedule:     (a) “Eligible Liabilities” and
“Special Deposits” have the meanings given to them from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;     (b) “Fees Rules” means the rules on periodic fees contained in
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;     (c) “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and     (d) “Tariff Base” has the meaning given
to it in, and will be calculated in accordance with, the Fees Rules.   6.     
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.      If requested by the Facility Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.   8.      Each
Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:     (a) the jurisdiction of its Facility
Office; and     (b) any other information that the Facility Agent may reasonably
require for such purpose.  

- 110 -



--------------------------------------------------------------------------------




  Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.   9.      The percentages
of each Lender for the purpose of A and C above and the rates of charge of each
Reference Bank for the purpose of E above shall be determined by the Facility
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Lender notifies the Facility Agent to
the contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.   10. The Facility Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.   11. The Facility Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.   12. Any determination by the Facility Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.   13. The Facility Agent may from time to
time, after consultation with the Parent Company and the Lenders, determine and
notify to all Parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions), such changes being
consistent with any generally accepted conventions and market practice in the
Relevant Interbank Market, and any such determination shall, in the absence of
manifest or proven error, be conclusive and binding on all Parties.  

- 111 -



--------------------------------------------------------------------------------



SCHEDULE 6
FORM OF TRANSFER CERTIFICATE


To: [          ] as Facility Agent      From: [The Existing Lender] (the
“Existing Lender”) and [The New Lender] (the “New Lender”)      Dated:   

Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [       ] 2005 (the “Agreement”)

1.      We refer to the Agreement. This is a Transfer Certificate. Terms defined
in the Agreement have the same meaning in this Transfer Certificate unless given
a different meaning in this Transfer Certificate.   2.      We refer to Clause
31.5 (Procedure for transfer):     (a) The Existing Lender and the New Lender
agree to the Existing Lender transferring to the New Lender by novation all or
part of the Existing Lender’s Commitment, rights and obligations referred to in
the Schedule in accordance with Clause 31.5 (Procedure for transfer).        
(b)    The proposed Transfer Date is [      ].         (c) The Facility Office
and address, fax number and attention details for notices of the New Lender for
the purposes of Clause 38.2 (Addresses) are set out in the Schedule.      

3.      The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in sub-clause 31.4.3 of Clause 31.4 (Limitation of
responsibility of Existing Lenders).   4.      The New Lender confirms that [it
is a Qualifying Lender] [it is not a Qualifying Lender].1   5.      This
Transfer Certificate may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Transfer Certificate.   6.      This Transfer Certificate is governed by
English law.  

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for
payments,]

1 Delete as applicable

- 112 -



--------------------------------------------------------------------------------




   [Existing Lender]   [New Lender]     By:     By: 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [        ]. 

[Facility Agent] 

By: 


- 113 -



--------------------------------------------------------------------------------



SCHEDULE 7
FORM OF ACCESSION LETTER

To:[   ] as Facility Agent

From:[Subsidiary]/[New Holdco] and [Company]

Dated:

Dear Sirs

Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [       ] 2005 (the “Agreement”)

1.      We refer to the Agreement. This is an Accession Letter. Terms defined in
the Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.   2.      [Subsidiary]/[New Holdco]
agrees to become an Additional [Borrower]/[Guarantor] and to be bound by the
terms of the Agreement as an Additional [Borrower]/[Guarantor] pursuant to
Clause [32.2 (Additional Borrowers)]/[Clause 32.4 (Additional Guarantors)] of
the Agreement. [Subsidiary] is a company duly incorporated under the laws of
[name of relevant jurisdiction].   3.      [Subsidiary’s]/[New Holdco’s]
administrative details are as follows:     Address:     Fax No:     Attention:  
4.      This Accession Letter is governed by English law.     [This Guarantor
Accession Letter is entered into by a deed.]  

  [Company]
[Subsidiary]/[New Holdco]

 

- 114 -



--------------------------------------------------------------------------------



SCHEDULE 8
FORM OF RESIGNATION LETTER

To:[  ] as Facility Agent

From:[resigning Obligor] and [Company]

Dated:

Dear Sirs


Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [       ] 2005 (the “Agreement”)

1.      We refer to the Agreement. This is a Resignation Letter. Terms defined
in the Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.   2.      Pursuant to [Clause 32.3
(Resignation of a Borrower)]/[Clause 32.6 (Resignation of a Guarantor)], we
request that [resigning Obligor] be released from its obligations as a
[Borrower]/[Guarantor] under the Agreement.   3.      We confirm that:    

  (a) no default is continuing or would result from the acceptance of this
request; and         (b)  [            ]       4. This Resignation Letter is
governed by English law. 


  [Company]
[Subsidiary]         By:  By: 




- 115 -



--------------------------------------------------------------------------------



SCHEDULE 9
FORM OF COMPLIANCE CERTIFICATE

To: [ ] as Facility Agent

From:[Company]

Dated:

Dear Sirs


Shire Pharmaceuticals Group plc – US$ 800,000,000 Multi-Currency Revolving
Facilities
Agreement dated [      ] 2005 (the “Agreement”)

1.      We refer to the Agreement. This is a Compliance Certificate. Terms
defined in the Agreement have the same meaning when used in this Compliance
Certificate unless given a different meaning in this Compliance Certificate.  
2.      We confirm that:     [insert details of financial covenants and whether
the Borrower is in compliance with those covenants]   3.      [We confirm that
no Default is continuing.]  

Signed: ……………………  ……………………  Director  Director  of  Of  [Company]  [Company]   
      [insert applicable certification language]            …………………….    [for
and on behalf of    [name of auditors of the Company]]   


- 116 -



--------------------------------------------------------------------------------




SCHEDULE 10
EXISTING SECURITY

Name of member of the  Security  Total Principal Amount of  Group   
Indebtedness Secured        Shire LLC  Money Market Fund Account  US$15,400,000 
  with STI Classic Funds,     collateral against equipment     leases         
SPG Insurance Company Ltd.  Liquidity Fund account with  US$15,000,000   
Barclays Global Investors,      collateral against Letter of     Credit issued
by Barclays in     favour of Zurich Insurance          Shire Italy S.p.A. 
Deposit Collateral for car  EUR200,000    leasing arrangement          Shire
Pharmaceuticals Iberia  Deposit Collateral against EUR113,013  SL  miscellaneous
rental, lease and      other obligations          Shire France S.A.  Deposit
Collateral against EUR97,801    office rent and sub-contractor     obligations 
        Shire Deutschland GmbH &  Deposit Collateral against EUR17,919  Co. KG 
office rent obligations          Shire Holdings AG  Deposit Collateral against
CHF10,699    office rent obligations          Shire BioChem Inc.  Security over
subscriptions  US$60,000,000    receipts in ID Biomedical (or     cash received)
held by Shire     Holdings Europe Ltd. over     intercompany loan         
Transkaryotic or any of its  Marketable Securities totalling  US$7,839,000 
Subsidiaries  US$7,839,000 collateral for      letters of credit over lease    
obligations   


- 117 -



--------------------------------------------------------------------------------




SCHEDULE 11
EXISTING LOANS

Name of member of the  Loan  Total Principal Amount of  Group    Existing Loans 
      Shire LLC  Loan Facility between Shire  US$100,000,000    LLC and ID
Biomedical      Corporation   


- 118 -



--------------------------------------------------------------------------------




SCHEDULE 12
EXISTING FINANCIAL INDEBTEDNESS

Name of member of the  Financial Indebtedness Total Principal Amount of  Group 
  Existing Financial      Indebtedness       Shire Finance Ltd. 
US$400,000,000 2% US$400,000,000 principal   Convertible Notes due 2011 amount
and US$116,000     outstanding amount        Shire Pharmaceuticals Inc.  Counter
Indemnity from Shire US$68,824    Pharmaceuticals Inc. to PNC     Bank, NA for
US$68,824     Stand-by Letter of Credit ref:     18101044-00-000 in favour of  
  Tredyffrin Township         SPG Insurance Company Ltd.  Liquidity Fund account
with US$15,000,000    Barclays Global Investors,     collateral against Letter
of     Credit issued by Barclays in     favour of Zurich Insurance        
Transkaryotic  US$100,000,000 1.25% US$100,000,000    Convertible Notes due 2011
        Transkaryotic or any of its  Marketable Securities totalling
US$7,839,000  Subsidiaries  US$7,839,000 collateral for     letters of credit
over lease     obligations   


- 119 -



--------------------------------------------------------------------------------



SCHEDULE 13
FORM OF CONFIDENTIALITY UNDERTAKING

CONFIDENTIALITY AGREEMENT

DATED:                       2005

PARTIES:

(1)    [  ] (“Discloser”); and

(2)     [  ] (“Recipient”).

RECITALS

The Discloser is willing to disclose to the Recipient and the Recipient wishes
to receive certain Confidential Information (as defined below) for the Purpose
(as defined below) on the terms and conditions set out in this Agreement.

OPERATIVE PROVISIONS

1.   DEFINITIONS         1.1 In this Agreement:           Affiliates  means any
company or other entity which directly or indirectly controls, is controlled by
or is under common control with a Party, where ‘control’ means the ownership of
more than 50% of the issued share capital or other equity interest or the legal
power to direct or cause the direction of the general management and policies of
such Party, company or other entity;         Confidential Information  means all
information, data and any other material relating to Shire’s and its Affiliates’
business, projects or products, being information:      

  (i) disclosed by the Discloser or its Representatives to the Recipient or its
Representatives or acquired directly or indirectly from the Discloser or its
Representatives by the Recipient or its Representatives in each case for the
purposes of or in connection with the Purpose and whether in written,
electronic, oral, visual or other form;         (ii) generated by way of any
analysis, compilations, data studies or other documents prepared by the
Recipient or its Representatives containing,

- 120 -



--------------------------------------------------------------------------------




    reflecting or based in whole or in part on information referred to in (i)
above; and     (iii)      regarding the existence, nature or status of any
discussions between the Parties or their Representatives with respect to the
Purpose, including the existence and terms of this Agreement;        
Confidential Information shall not include information, data and any other
material that:      

  (a) is public knowledge at the time of disclosure under this Agreement or
which subsequently becomes public knowledge (other than as a result of a breach
of this Agreement or other fault on the part of the Recipient or its
Representatives); or     (b) was lawfully in the possession of the Recipient or
its Representatives prior to its disclosure under this Agreement or which
subsequently comes into its or their possession from a third party (to the best
of its or their knowledge having made due enquiry, otherwise than in breach of
any obligation of confidentiality owed to the Discloser or its Representatives,
either directly or indirectly);       Party and Parties means respectively the
Discloser or the Recipient or, as the case may be, both such parties;      
Purpose  means the use of the Confidential Information to allow [the Parties to
discuss the possibility of the Recipient acquiring] / [the Recipient to
acquire]2 an interest in a financial facility to Shire;       Representatives
means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party’s
Affiliates; and       Shire means Shire Pharmaceuticals Group plc, a company
incorporated in England and Wales registered number 2883758, whose registered
office is at Hampshire International Business Park, Chineham, Basingstoke, RG24
8EP.

 

2 Delete as appropriate

- 121 -



--------------------------------------------------------------------------------




1.2 In this Agreement, unless the context otherwise requires:     1.2.1
references to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;     1.2.2 the
headings are inserted for convenience only and do not affect the construction of
the Agreement;     1.2.3 references to one gender includes both genders; and    
1.2.4 a “Party” includes references to that party’s successors and permitted
assigns.   2.      USE AND NON-DISCLOSURE   2.1 Subject to the terms of this
Agreement, in consideration of the disclosure of the Confidential Information by
or on behalf of the Discloser to the Recipient or its Representatives, the
Recipient undertakes:     2.1.1      not to use the Confidential Information nor
allow it to be used by its Representatives for any purpose other than the
Purpose and to cease to use it upon request by the Discloser;     2.1.2      to
treat and maintain the Confidential Information in strict confidence and not to
directly or indirectly communicate or disclose it in any way to any other person
without the Discloser’s express prior written consent, except to such of the
Recipient’s Representatives who reasonably require access to the Confidential
Information for the Purpose and who are notified of the terms of this Agreement
and who owe a duty of confidence to the Recipient in respect the Confidential
Information;     2.1.3      to assume responsibility and liability for any
breach of the terms of this Agreement by any of the Recipient’s Representatives
(or actions which would amount to such a breach if the same were party to this
Agreement) who have access to the Confidential Information; and     2.1.4     
to take all reasonable measures and appropriate safeguards commensurate with
those which the Recipient employs for the protection of its confidential
information (and to procure that all such steps are taken by its
Representatives) to maintain the confidentiality of the Confidential
Information, to copy the Confidential Information only to the extent reasonably
necessary to achieve the Purpose and not to permit unsupervised copying of the
Confidential Information.   2.2 No disclosure or announcement to any third party
of the Confidential Information may be made by the Recipient or on its behalf
except where:     2.2.1      such disclosure is compelled by a court of law,
statute, regulation or securities exchange;  

- 122 -



--------------------------------------------------------------------------------





  2.2.2      the Discloser has, where practicable, been given sufficient written
notice in advance to enable it to seek protection or confidential treatment of
such Confidential Information; and     2.2.3      such disclosure is limited to
the extent actually so required.   3.      RIGHTS TO CONFIDENTIAL INFORMATION  
3.1 The Recipient acknowledges that nothing in this Agreement is intended to
amount to or implies any transfer, licence or other grant of rights in relation
to the Confidential Information or any other patents, design right, trade marks,
copyright or other intellectual property rights owned or used by the Discloser.
  3.2 The Discloser and its Representatives give no warranty as to the
completeness, sufficiency or accuracy of the Confidential Information and
accepts no liability howsoever arising from the Recipient’s or its
Representatives’ use of the Confidential Information. Accordingly, neither the
Discloser nor its Representatives shall be liable for any direct, indirect or
consequential loss or damage suffered by any person howsoever arising, whether
in contract or tort, as a result of relying on any statement contained in or
omitted from the Confidential Information.For the avoidance of doubt this clause
is without prejudice to the express terms of any agreement entered into by the
Discloser and/or its Representatives in connection with the Purpose.   3.3
Nothing in this Agreement shall be or be construed as being an agreement between
the Parties or any of their respective Affiliates to enter into any arrangement
or further agreement relating to the subject matter of this Agreement, any such
arrangement or agreement being the subject of separate negotiations.   3.4 The
Recipient acknowledges and agrees that all Confidential Information and all
copies thereof shall be and remain the exclusive property of the Discloser. The
Recipient shall or shall procure, on the Discloser’s request and at the
Discloser’s option, either the destruction or return of the Confidential
Information, without retaining any copies, extracts or other reproductions in
whole or in part thereof other than to the extent required to be retained for
legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). On the Discloser’s request, all
Confidential Information comprising analyses, compilations, data studies or
other documents prepared by the Recipient or its Representatives containing or
based in whole or in part on the Confidential Information received from the
Discloser or reflecting the Recipient’s view of such Confidential Information
shall be destroyed by the Recipient save to the extent required to be retained
for legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). Upon request, such return and/or
destruction shall be certified in writing to the Discloser by an authorised
officer of the Recipient supervising such destruction or return.   4.     
REMEDIES   4.1 Due to the proprietary nature of the Confidential Information,
the Parties understand and agree that the Discloser or its Affiliates may suffer
irreparable harm in the event that the  


- 123 -



--------------------------------------------------------------------------------




  Recipient fails to comply with any of the obligations contained herein and
that monetary damages alone may not be an adequate remedy to compensate the
Discloser or its Affiliates for such breach. Accordingly, the Parties agree that
the Discloser or any of its Affiliates, as appropriate, shall be entitled to
seek the remedies of injunction, specific performance and other equitable relief
for any threatened or actual breach of the obligations contained in this
Agreement.   5.      DURATION   5.1 The term of this Agreement shall be for a
period of three (3) years from the date of disclosure under this Agreement.  
6.      OTHER PROVISIONS   6.1 Any variation to this Agreement is only valid if
it is in writing and signed by or on behalf of each party.   6.2 This Agreement
may not be assigned by a Party without the prior written consent of the other
Party.   6.3 Any delay or failure by the Discloser in exercising any right power
or privilege under this Agreement shall not constitute a waiver of such right,
power or privilege nor shall any single or partial exercise preclude any future
exercise.   6.4 The rights and remedies of each of the Parties under or pursuant
to this Agreement are cumulative, may be exercised as often as such Party
considers appropriate and are in addition to its rights and remedies under
general law.   6.5 The provisions of this Agreement shall be severable in the
event that any of the provisions hereof are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.  
6.6 A person who is not a party to this Agreement other than the Discloser’s
Affiliate shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms.Notwithstanding the foregoing, this Agreement
may be varied or terminated by agreement in writing between the parties or this
Agreement may be rescinded (in each case), without the consent of any such
Affiliates.   6.7 This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of the Agreement, and all of
which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.   6.8 This Agreement shall be
governed by and construed in accordance with English law and subject to the
exclusive jurisdiction of the English courts.  

- 124 -



--------------------------------------------------------------------------------






Signed for and on behalf of  ) 

    )  Signature      )     

      Print Name       

      Print Title            Signed for and on behalf of  ) 

    )  Signature      )     

      Print Name       

      Print Title   


- 125 -



--------------------------------------------------------------------------------




SCHEDULE 14
TIMETABLES


  Loans in Loans in other   Loans in euro domestic sterling currencies        
Facility Agent notifies the Company  - - U-4 if a currency is approved as an 
Optional Currency in accordance with  Clause 4.3 (Conditions relating to 
Optional Currencies)          Delivery of a duly completed  U-3 U U-3
Utilisation Request (Clause 5.1  2.00pm 9.30am 2.00pm (Delivery of a Utilisation
Request)) or  a Selection Notice (Clause 17.1  (Selection of Interest Periods) 
        Facility Agent determines (in relation  U-3 U U-3 to a Utilisation) the
Base Currency  3.30pm 10.00am 3.30pm Amount of the Loan, if required  under
Clause 5.4 (Revolving Lenders’  participation)          Facility Agent notifies
the Lenders of  U-3 U U-3 the Loan in accordance with Clause  5.00pm 10.30am
5.00pm 5.4 (Revolving Lenders’  participation)          LIBOR is fixed 
Quotation Day as Quotation Day as Quotation Day as   of 11:00 a.m. of 11:00 a.m.
of 11:00 a.m.   London time in   respect of LIBOR    


- 126 -



--------------------------------------------------------------------------------






  Loans in euro Loans in Dollars        Delivery of a duly completed  U U 
Utilisation Request (Clause 6.2  10.00am 11.00am (New York time)  (Delivery of a
Utilisation Request    for Swingline Loans))          Swingline Agent determines
(in  U U  relation to a Utilisation) the Base  11.00am 1.00pm (New York time) 
Currency Amount of the Swingline    Loan, if required under Clause 6.4   
(Swingline Lenders’ Participation)    and notifies each Swingline Lender    of
the amount of its participation    in the Swingline Loan under    Clause 6.4
(Swingline Lenders    Participation)            “U” = date of utilisation       
  “U - X” = X Business Days prior to date of utilisation    


- 127 -



--------------------------------------------------------------------------------



SIGNATURES

SHIRE PHARMACEUTICALS GROUP PLC

By: ANGUS RUSSELL

Address: Shire Pharmaceuticals Group plc
Hampshire International Business Park
Chineham
Basingstoke
Hampshire RG24 8EP       Contact: Dominic Simpson (copy to the Legal Department)
      Facsimile: +44 (0) 1256 894 713

 

The Original Borrowers

SHIRE PHARMACEUTICALS GROUP PLC

By: ANGUS RUSSELL

 

SHIRE GLOBAL FINANCE LIMITED

By: ANGUS RUSSELL

 

SHIRE HOLDINGS EUROPE LIMITED

By: ANGUS RUSSELL

 

SPARTA ACQUISITION CORPORATION

By: ANGUS RUSSELL

 

SHIRE LLC

By: ANGUS RUSSELL

 

SHIRE HOLDINGS US AG

By: ANGUS RUSSELL

- 128 -



--------------------------------------------------------------------------------



SHIRE PHARMACEUTICALS IRELAND LIMITED

By: ANGUS RUSSELL

 

The Original Guarantor

SHIRE PHARMACEUTICALS GROUP PLC

By: ANGUS RUSSELL

 

The Arrangers

ABN AMRO BANK N.V.

By: CHRISTOPHER WINFIELD AND MARTYN TAPLIN

 

BARCLAYS CAPITAL

By: CLIFF BAYLIS

 

CITIGROUP GLOBAL MARKETS LIMITED

By: HILARY GAL

 

HSBC BANK PLC

By: JOHN HAIRE

 

THE ROYAL BANK OF SCOTLAND PLC

By: MICHAEL RUSSELL

 

The Original Revolving Lenders

ABN AMRO BANK N.V.

By: CHRISTOPHER WINFIELD AND MARTYN TAPLIN

- 129 -



--------------------------------------------------------------------------------



BARCLAYS BANK PLC

By: CLIFF BAYLIS

 

CITIBANK INTERNATIONAL PLC

By: HILARY GAL

 

HSBC BANK PLC

By: JOHN HAIRE

 

THE ROYAL BANK OF SCOTLAND PLC

By: MICHAEL RUSSELL

 

The Original Dollar Swingline Lenders

ABN AMRO BANK N.V.

By: CHRISTOPHER WINFIELD AND MARTYN TAPLIN

 

BARCLAYS BANK PLC

By: CLIFF BAYLIS

 

CITICORP USA, INC.

By: HILARY GAL

 

HSBC BANK PLC

By: JOHN HAIRE

 

THE ROYAL BANK OF SCOTLAND PLC

By: MICHAEL RUSSELL

 

- 130 -



--------------------------------------------------------------------------------



The Original Euro Swingline Lenders

ABN AMRO BANK N.V.

By: CHRISTOPHER WINFIELD AND MARTYN TAPLIN

 

BARCLAYS BANK PLC

By: CLIFF BAYLIS

 

CITIBANK INTERNATIONAL PLC

By: HILARY GAL

 

HSBC BANK PLC

By: JOHN HAIRE

 

THE ROYAL BANK OF SCOTLAND PLC

By: MICHAEL RUSSELL

 

The Facility Agent

HSBC BANK PLC

By: JOHN HAIRE

Address: HSBC Bank plc
Level 24
London E14 5HQ       Contact: Corporate Trust and Loan Agency       Facsimile:
+44 (0) 20 7991 4348

- 131 -



--------------------------------------------------------------------------------



The Dollar Swingline Agent

HSBC BANK USA, NATIONAL ASSOCIATION

By: JOHN HAIRE

Address: HSBC Bank USA, National Association
26th Floor
Buffalo, NY 14203
USA       Contact: Tricia Graham / Donna Riley       Facsimile: +1 716 841 0269
      With a copy to:       HSBC Bank plc
Level 24
London E14 5HQ       Contact: Corporate Trust and Loan Agency       Facsimile:
+44 (0) 20 7991 4348


The Euro Swingline Agent

HSBC BANK PLC

By: JOHN HAIRE

Address: HSBC Bank plc
Level 24
London E14 5HQ       Contact: Corporate Trust and Loan Agency       Facsimile:
+44 (0) 20 7991 4348

- 132 -

--------------------------------------------------------------------------------

